
	
		II
		Calendar No. 243
		111th CONGRESS
		1st Session
		S. 678
		IN THE SENATE OF THE UNITED STATES
		
			March 24, 2009
			Mr. Leahy (for himself,
			 Mr. Specter, Mr. Kohl, Mr.
			 Durbin, Ms. Collins,
			 Ms. Snowe, Mr.
			 Cardin, and Mr. Franken)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			December 17, 2009
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To reauthorize and improve the Juvenile Justice and
		  Delinquency Prevention Act of 1974, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Juvenile Justice and Delinquency
			 Prevention Reauthorization Act of 2009.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				TITLE I—Findings and declaration of
				purpose
				Sec. 101. Findings.
				Sec. 102. Purposes.
				Sec. 103. Definitions.
				TITLE II—Juvenile Justice and
				Delinquency Prevention
				Sec. 201. Concentration of Federal
				efforts.
				Sec. 202. Coordinating Council on
				Juvenile Justice and Delinquency Prevention.
				Sec. 203. Annual report.
				Sec. 204. Allocation of
				funds.
				Sec. 205. State plans.
				Sec. 206. Authority to make
				grants.
				Sec. 207. Grants to Indian
				tribes.
				Sec. 208. Research and evaluation;
				statistical analyses; information dissemination.
				Sec. 209. Training and technical
				assistance.
				Sec. 210. Incentive grants for State and
				local programs.
				Sec. 211. Authorization of
				appropriations.
				Sec. 212. Administrative
				authority.
				Sec. 213. Technical and conforming
				amendments.
				TITLE III—Incentive grants for local
				delinquency prevention programs
				Sec. 301. Definitions.
				Sec. 302. Grants for delinquency
				prevention programs.
				Sec. 303. Authorization of
				appropriations.
				Sec. 304. Technical and conforming
				amendment.
			
		IFindings and
			 declaration of purpose
			101.FindingsSection 101 of the Juvenile Justice and
			 Delinquency Prevention Act of 1974 (42 U.S.C. 5601) is amended to read as
			 follows:
				
					101.FindingsCongress finds the following:
						(1)A growing body of
				adolescent development research supports the use of developmentally appropriate
				services and sanctions for youth in the juvenile justice system and those at
				risk for delinquent behavior to help prevent youth crime and to successfully
				intervene with youth who have already entered the system.
						(2)Research has shown
				that targeted investments to redirect offending juveniles onto a different path
				are cost effective and can help reduce juvenile recidivism and adult
				crime.
						(3)Minorities are
				disproportionately represented in the juvenile justice system.
						(4)Between 1990 and
				2004, the number of youth in adult jails increased by 208 percent.
						(5)Every day in the
				United States, an average of 7,500 youth are incarcerated in adult
				jails.
						(6)Youth who have
				been previously tried as adults are, on average, 34 percent more likely to
				commit crimes than youth retained in the juvenile justice system.
						(7)Research has shown
				that every dollar spent on evidence based programs can yield up to $13 in cost
				savings.
						(8)Each child
				prevented from engaging in repeat criminal offenses can save the community
				$1,700,000 to $3,400,000.
						(9)Youth are 19 times
				more likely to commit suicide in jail than youth in the general population and
				36 times more likely to commit suicide in an adult jail than in a juvenile
				detention facility.
						(10)Seventy percent
				of youth in detention are held for nonviolent charges, and more than
				2/3 are charged with property offenses, public order
				offenses, technical probation violations, or status offenses, such as truancy,
				running away, or breaking curfew.
						(11)The prevalence of
				mental disorders among youth in juvenile justice systems is 2 to 3 times higher
				than among youth in the general population.
						(12)Eighty percent of
				juveniles in juvenile justice systems have a nexus to substance abuse.
						(13)The proportion of
				girls entering the justice system has increased steadily over the past several
				decades, rising from 20 percent in 1980 to 29 percent in
				2003.
						.
			102.PurposesSection 102 of the Juvenile Justice and
			 Delinquency Prevention Act of 1974 (42 U.S.C. 5602) is amended—
				(1)in paragraph (2),
			 by striking and at the end;
				(2)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(4)to support a
				continuum of programs (including delinquency prevention, intervention, mental
				health and substance abuse treatment, and aftercare) to address the needs of
				at-risk youth and youth who come into contact with the justice
				system.
						.
				103.DefinitionsSection 103 of the Juvenile Justice and
			 Delinquency Prevention Act of 1974 (42 U.S.C. 5603) is amended—
				(1)in paragraph (8),
			 by amending subparagraph (C) to read as follows:
					
						(C)an Indian tribe;
				or
						;
				(2)by amending
			 paragraph (18) to read as follows:
					
						(18)the term
				Indian tribe has the meaning given that term in section 4 of the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C.
				450b);
						;
				(3)in paragraph (22),
			 by striking or confine adults and all that follows and inserting
			 or confine adult inmates;;
				(4)in paragraph (25),
			 by striking contact and inserting sight and sound
			 contact;
				(5)by amending
			 paragraph (26) to read as follows:
					
						(26)the term
				adult inmate—
							(A)means an
				individual who—
								(i)has reached the
				age of full criminal responsibility under applicable State law; and
								(ii)has been arrested
				and is in custody for or awaiting trial on a criminal charge, or is convicted
				of a criminal charge offense; and
								(B)does not include
				an individual who—
								(i)at the time of the
				time of the offense, was younger than the maximum age at which a youth can be
				held in a juvenile facility under applicable State law; and
								(ii)was committed to
				the care and custody of a juvenile correctional agency by a court of competent
				jurisdiction or by operation of applicable State
				law;
								; 
				(6)in paragraph (28),
			 by striking and at the end;
				(7)in paragraph (29),
			 by striking the period at the end and inserting a semicolon; and
				(8)by adding at the
			 end the following:
					
						(30)the term
				core requirements means the requirements described in paragraphs
				(11), (12), (13), and (15) of section 223(a);
						(31)the term
				chemical agent means a spray used to temporarily incapacitate a
				person, including oleoresin capsicum spray, tear gas, and
				2-chlorobenzalmalononitrile gas;
						(32)the term
				isolation—
							(A)means any instance
				in which a youth is confined alone for more than 15 minutes in a room or cell;
				and
							(B)does not include
				confinement during regularly scheduled sleeping hours, or for not more than 1
				hour during any 24-hour period in the room or cell in which the youth usually
				sleeps, protective confinement (for injured youths or youths whose safety is
				threatened), separation based on an approved treatment program, confinement
				that is requested by the youth, or the separation of the youth from a group in
				a non-locked setting for the purpose of calming;
							(33)the term
				restraint has the meaning given that term in section 591 of the
				Public Health Service Act (42 U.S.C. 290ii);
						(34)the term
				evidence based means a program or practice that is demonstrated to
				be effective and that—
							(A)is based on a
				clearly articulated and empirically supported theory;
							(B)has measurable
				outcomes, including a detailed description of what outcomes were produced in a
				particular population; and
							(C)has been
				scientifically tested, optimally through randomized control studies or
				comparison group studies;
							(35)the term
				promising means a program or practice that is demonstrated to be
				effective based on positive outcomes from 1 or more objective evaluations, as
				documented in writing to the Administrator;
						(36)the term
				dangerous practice means an act, procedure, or program that
				creates an unreasonable risk of physical injury, pain, or psychological harm to
				a juvenile subjected to the act, procedure, or program;
						(37)the term
				screening means a brief process—
							(A)designed to
				identify youth who may have mental health or substance abuse needs requiring
				immediate attention, intervention, and further evaluation; and
							(B)the purpose of
				which is to quickly identify a youth with a possible mental health or substance
				abuse need in need of further assessment;
							(38)the term
				assessment includes, at a minimum, an interview and review of
				available records and other pertinent information—
							(A)by a mental health
				or substance abuse professional who meets the criteria of the applicable State
				for licensing and education in the mental health or substance abuse field;
				and
							(B)which is designed
				to identify significant mental health or substance abuse treatment needs to be
				addressed during a youth’s confinement; and
							(39)the term
				contact means the point at which a youth interacts with the
				juvenile justice system or criminal justice system, including interaction with
				a juvenile justice, juvenile court, or law enforcement official, and including
				brief, sustained, or repeated
				interaction.
						.
				IIJuvenile Justice
			 and Delinquency Prevention
			201.Concentration
			 of Federal effortsSection
			 204(a)(2)(B)(i) of the Juvenile Justice and Delinquency Prevention Act of 1974
			 (42 U.S.C. 5614(a)(2)(B)(i)) is amended by striking 240 days after the
			 date of enactment of this paragraph and inserting July 2,
			 2009.
			202.Coordinating
			 Council on Juvenile Justice and Delinquency PreventionSection 206 of the Juvenile Justice and
			 Delinquency Prevention Act of 1974 (42 U.S.C. 5616) is amended—
				(1)in subsection (a)—
					(A)in paragraph (1)—
						(i)by inserting the Administrator of
			 the Substance Abuse and Mental Health Services Administration, the Secretary of
			 Defense, the Secretary of Agriculture, after the Secretary of
			 Health and Human Services,; and
						(ii)by striking
			 Commissioner of Immigration and Naturalization and inserting
			 Assistant Secretary for Immigration and Customs Enforcement;
			 and
						(B)in paragraph
			 (2)(A), by inserting (including at least 1 representative from the
			 mental health fields) after field of juvenile justice;
			 and
					(2)in subsection
			 (c)—
					(A)in paragraph (1),
			 by striking paragraphs (12)(A), (13), and (14) of section 223(a) of this
			 title and inserting the core requirements; and
					(B)in paragraph
			 (2)—
						(i)in the matter
			 preceding subparagraph (A), by inserting , on an annual basis
			 after collectively;
						(ii)in subparagraph
			 (A), by striking and at the end;
						(iii)in subparagraph
			 (B),
							(I)by striking
			 180 days after the date of the enactment of this paragraph and
			 inserting May 3, 2009;
							(II)by striking
			 Committee on Education and the Workforce and inserting
			 Committee on Education and Labor; and
							(III)by striking the
			 period and inserting ; and; and
							(iv)by adding at the
			 end the following:
							
								(C)not later than 120
				days after the completion of the last meeting in any fiscal year, submit to
				Congress a report regarding the recommendations described in subparagraph (A),
				which shall—
									(i)include a detailed
				account of the activities conducted by the Council during the fiscal year,
				including a complete detailed accounting of expenses incurred by the
				Coordinating Council to conduct operations in accordance with this
				section;
									(ii)be published on
				the websites of the Department of Justice and the Coordinating Council;
				and
									(iii)be in addition
				to the annual report required by section
				207.
									.
						203.Annual
			 reportSection 207 of the
			 Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5617) is
			 amended—
				(1)in the matter
			 preceding paragraph (1), by striking a fiscal year and inserting
			 each fiscal year;
				(2)in paragraph
			 (1)—
					(A)in subparagraph
			 (B), by inserting , ethnicity, after
			 race;
					(B)in subparagraph
			 (E), by striking and at the end;
					(C)in subparagraph
			 (F)—
						(i)by inserting
			 and other before disabilities,; and
						(ii)by striking the
			 period at the end and inserting a semicolon; and
						(D)by adding at the
			 end the following:
						
							(G)a summary of data
				from 1 month of the applicable fiscal year of the use of restraints and
				isolation upon juveniles held in the custody of secure detention and
				correctional facilities operated by a State or unit of local government;
							(H)the number of
				juveniles released from custody and the type of living arrangement to which
				each such juvenile was released;
							(I)the number of
				status offense cases petitioned to court (including a breakdown by type of
				offense and disposition), number of status offenders held in secure detention,
				the findings used to justify the use of secure detention, and the average
				period of time a status offender was held in secure detention; and
							(J)the number of
				pregnant juveniles held in the custody of secure detention and correctional
				facilities operated by a State or unit of local
				government.
							;
				and
					(3)by adding at the
			 end the following:
					
						(5)A description of
				the criteria used to determine what programs qualify as evidence based and
				promising programs under this title and title V and a comprehensive list of
				those programs the Administrator has determined meet such criteria.
						(6)A description of
				funding provided to Indian tribes under this Act, including direct Federal
				grants and funding provided to Indian tribes through a State or unit of local
				government.
						(7)An analysis and evaluation of the internal
				controls at Office of Juvenile Justice and Delinquency Prevention to determine
				if grantees are following the requirements of Office of Juvenile Justice and
				Delinquency Prevention grant programs and what remedial action Office of
				Juvenile Justice and Delinquency Prevention has taken to recover any grant
				funds that are expended in violation of the grant programs, including instances
				where supporting documentation was not provided for cost reports, where
				unauthorized expenditures occurred, and where subreceipients of grant funds
				were not compliant with program requirements.
						(8)An analysis and evaluation of the total
				amount of payments made to grantees that were recouped by the Office of
				Juvenile Justice and Delinquency Prevention from grantees that were found to be
				in violation of policies and procedures of the Office of Juvenile Justice and
				Delinquency Prevention grant programs. This analysis shall include the full
				name and location of the grantee, the violation of the program found, the
				amount of funds sought to be recouped by the Office of Juvenile Justice and
				Delinquency Prevention, and the actual amount recouped by the Office of
				Juvenile Justice and Delinquency
				Prevention.
						.
				204.Allocation of
			 funds
				(a)Technical
			 assistanceSection 221(b)(1) of the Juvenile Justice and
			 Delinquency Prevention Act of 1974 (42 U.S.C. 5631(b)(1)) is amended by
			 striking 2 percent and inserting 5
			 percent.
				(b)Other
			 allocationsSection 222 of
			 the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5632) is
			 amended—
					(1)in subsection
			 (a)(1), by striking age eighteen. and inserting 18 years
			 of age, based on the most recent census data to monitor any significant changes
			 in the relative population of people under 18 years of age occurring in the
			 States.;
					(2)by redesignating
			 subsections (c) and (d) as subsections (d) and (e), respectively;
					(3)by inserting after
			 subsection (b) the following:
						
							(c)(1)If any amount
				allocated under subsection (a) is withheld from a State due to noncompliance
				with the core requirements, the funds shall be reallocated for an improvement
				grant designed to assist the State in achieving compliance with the core
				requirements.
								(2)The Administrator
				shall condition a grant described in paragraph (1) on—
									(A)the State, with
				the approval of the Administrator, developing specific action steps designed to
				restore compliance with the core requirements; and
									(B)submitting to the
				Administrator semiannually a report on progress toward implementing the
				specific action steps developed under subparagraph (A).
									(3)The Administrator
				shall provide appropriate and effective technical assistance directly or
				through an agreement with a contractor to assist a State receiving a grant
				described in paragraph (1) in achieving compliance with the core
				requirements.
								;
					(4)in subsection (d),
			 as so redesignated, by striking efficient administration, including
			 monitoring, evaluation, and one full-time staff position and inserting
			 effective and efficient administration, including the designation of at
			 least 1 person to coordinate efforts to achieve and sustain compliance with the
			 core requirements; and
					(5)in subsection (e),
			 as so redesignated, by striking 5 per centum of the minimum and
			 inserting not more than 5 percent of the.
					205.State
			 plansSection 223 of the
			 Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633) is
			 amended—
				(1)in subsection
			 (a)—
					(A)in the matter
			 preceding paragraph (1), by inserting Not later than 30 days after the
			 date on which a plan or amended plan submitted under this subsection is
			 finalized, a State shall make the plan or amended plan publicly available by
			 posting the plan or amended plan on a publicly available website. after
			 compliance with State plan requirements.;
					(B)in paragraph
			 (3)—
						(i)in subparagraph
			 (A)(ii)—
							(I)in subclause (II),
			 by striking counsel for children and youth and inserting
			 publicly supported court-appointed legal counsel for children and youth
			 charged in delinquency matters;
							(II)in subclause
			 (III), by striking mental health, education, special education
			 and inserting children’s mental health, education, child and adolescent
			 substance abuse, special education, services for youth with
			 disabilities;
							(III)in subclause
			 (V), by striking delinquents or potential delinquents and
			 inserting delinquent youth or youth at risk of delinquency, including
			 volunteers who work with youth of color;
							(IV)in subclause
			 (VII), by striking and at the end;
							(V)by redesignating
			 subclause (VIII) as subclause (XI);
							(VI)by inserting
			 after subclause (VII) the following:
								
									(VIII)the executive
				director or the designee of the executive director of a public or nonprofit
				entity that is located in the State and receiving a grant under part A of title
				III;
									(IX)persons with
				expertise and competence in preventing and addressing mental health or
				substance abuse needs in juvenile delinquents and those at-risk of
				delinquency;
									(X)representatives of
				victim or witness advocacy groups; and
									;
				and
							(VII)in subclause
			 (XI), as so redesignated, by striking disabilities and inserting
			 and other disabilities, truancy reduction or school
			 failure;
							(ii)in subparagraph
			 (D)(ii), by striking requirements of paragraphs (11), (12), and
			 (13) and inserting core requirements; and
						(iii)in subparagraph
			 (E)(i), by adding and at the end;
						(C)in paragraph
			 (5)—
						(i)in the matter
			 preceding subparagraph (A), by striking section 222(d) and
			 inserting section 222(e); and
						(ii)in subparagraph
			 (C), by striking Indian tribes and all that follows through
			 applicable to the detention and confinement of juveniles and
			 inserting Indian tribes that agree to attempt to comply with the core
			 requirements applicable to the detention and confinement of
			 juveniles;
						(D)in paragraph
			 (7)(B)—
						(i)by striking clause
			 (i) and inserting the following:
							
								(i)a plan for
				ensuring that the chief executive officer of the State, State legislature, and
				all appropriate public agencies in the State with responsibility for provision
				of services to children, youth and families are informed of the requirements of
				the State plan and compliance with the core
				requirements;
								;
						(ii)in clause (iii),
			 by striking and at the end; and
						(iii)by striking
			 clause (iv) and inserting the following:
							
								(iv)a plan to provide
				alternatives to detention, including diversion to home-based or community-based
				services that are culturally and linguistically competent or treatment for
				those youth in need of mental health, substance abuse, or co-occurring disorder
				services at the time such juveniles first come into contact with the juvenile
				justice system;
								(v)a plan to reduce
				the number of children housed in secure detention and corrections facilities
				who are awaiting placement in residential treatment programs;
								(vi)a plan to engage
				family members in the design and delivery of juvenile delinquency prevention
				and treatment services, particularly post-placement; and
								(vii)a plan to use
				community-based services to address the needs of at-risk youth or youth who
				have come into contact with the juvenile justice
				system;
								;
				
						(E)in paragraph (8),
			 by striking existing and inserting evidence based and
			 promising;
					(F)in paragraph
			 (9)—
						(i)in the matter
			 preceding subparagraph (A), by striking section 222(d) and
			 inserting section 222(e);
						(ii)in subparagraph
			 (A)(i), by inserting status offenders and other before
			 youth who need;
						(iii)in subparagraph
			 (B)(i)—
							(I)by striking
			 parents and other family members and inserting status
			 offenders, other youth, and the parents and other family members of such
			 offenders and youth; and
							(II)by striking
			 be retained and inserting remain;
							(iv)by redesignating
			 subparagraphs (G) through (S) as subparagraphs (J) through (V),
			 respectively;
						(v)by redesignating
			 subparagraphs (E) and (F) as subparagraphs (F) and (G), respectively;
						(vi)by inserting
			 after subparagraph (D) the following:
							
								(E)providing training
				and technical assistance to, and consultation with, juvenile justice and child
				welfare agencies of States and units of local government to develop coordinated
				plans for early intervention and treatment of youth who have a history of abuse
				and juveniles who have prior involvement with the juvenile justice
				system;
								;
						(vii)in subparagraph
			 (G), as so redesignated, by striking expanding and inserting
			 programs to expand;
						(viii)by inserting
			 after subparagraph (G), as so redesignated, the following:
							
								(H)programs to
				improve the recruitment, selection, training, and retention of professional
				personnel in the fields of medicine, law enforcement, judiciary, juvenile
				justice, social work and child protection, education, and other relevant fields
				who are engaged in, or intend to work in, the field of prevention,
				identification, and treatment of delinquency;
								(I)expanding access
				to publicly supported, court-appointed legal counsel and enhancing capacity for
				the competent representation of every
				child;
								;
				
						(ix)in subparagraph
			 (O), as so redesignated—
							(I)in clause (i), by
			 striking restraints and inserting alternatives;
			 and
							(II)in clause (ii),
			 by striking by the provision; and
							(x)in subparagraph
			 (V), as so redesignated, by striking the period at the end and inserting a
			 semicolon;
						(G)in paragraph
			 (11)—
						(i)in subparagraph
			 (A), by striking and at the end;
						(ii)in subparagraph
			 (B), by adding and at the end; and
						(iii)by adding at the
			 end the following:
							
								(C)encourage the use
				of community-based alternatives to secure detention, including programs of
				public and nonprofit entities receiving a grant under part A of title
				III;
								; 
						(H)in paragraph
			 (12)(A), by striking contact and inserting sight and
			 sound contact;
					(I)in paragraph (13),
			 by striking contact each place it appears and inserting
			 sight and sound contact;
					(J)by striking
			 paragraph (22);
					(K)by redesignating
			 paragraphs (23) through (28) as paragraphs (24) through (29),
			 respectively;
					(L)by redesignating
			 paragraphs (14) through (21) as paragraphs (16) through (23),
			 respectively;
					(M)by inserting after
			 paragraph (13) the following:
						
							(14)require
				that—
								(A)not later than 3
				years after the date of enactment of the Juvenile Justice and Delinquency Prevention
				Reauthorization Act of 2009, unless a court finds, after a
				hearing and in writing, that it is in the interest of justice, juveniles
				awaiting trial or other legal process who are treated as adults for purposes of
				prosecution in criminal court and housed in a secure facility—
									(i)shall not have
				sight and sound contact with adult inmates; and
									(ii)except as
				provided in paragraph (13), may not be held in any jail or lockup for
				adults;
									(B)in determining
				under subparagraph (A) whether it is in the interest of justice to permit a
				juvenile to be held in any jail or lockup for adults, or have sight and sound
				contact with adult inmates, a court shall consider—
									(i)the age of the
				juvenile;
									(ii)the physical and
				mental maturity of the juvenile;
									(iii)the present
				mental state of the juvenile, including whether the juvenile presents an
				imminent risk of harm to the juvenile;
									(iv)the nature and
				circumstances of the alleged offense;
									(v)the juvenile’s
				history of prior delinquent acts;
									(vi)the relative
				ability of the available adult and juvenile detention facilities to meet the
				specific needs of the juvenile and to protect the public;
									(vii)whether
				placement in a juvenile facility will better serve the long-term interests of
				the juvenile and be more likely to prevent recidivism;
									(viii)the
				availability of programs designed to treat the juvenile's behavioral problems;
				and
									(ix)any other
				relevant factor; and
									(C)if a court
				determines under subparagraph (A) that it is in the interest of justice to
				permit a juvenile to be held in any jail or lockup for adults, or have sight
				and sound contact with adult inmates—
									(i)the court shall
				hold a hearing not less frequently than once every 30 days to review whether it
				is still in the interest of justice to permit the juvenile to be so held or
				have such sight and sound contact; and
									(ii)the juvenile
				shall not be held in any jail or lockup for adults, or permitted to have sight
				and sound contact with adult inmates, for more than 180 days, unless the court,
				in writing, determines there is good cause for an extension or the juvenile
				expressly waives this limitation;
									(15)implement policy,
				practice, and system improvement strategies at the State, territorial, local,
				and tribal levels, as applicable, to identify and reduce racial and ethnic
				disparities among youth who come into contact with the juvenile justice system,
				without establishing or requiring numerical standards or quotas, by—
								(A)establishing
				coordinating bodies, composed of juvenile justice stakeholders at the State,
				local, or tribal levels, to oversee and monitor efforts by States, units of
				local government, and Indian tribes to reduce racial and ethnic
				disparities;
								(B)identifying and
				analyzing key decision points in State, local, or tribal juvenile justice
				systems to determine which points create racial and ethnic disparities among
				youth who come into contact with the juvenile justice system;
								(C)developing and
				implementing data collection and analysis systems to identify where racial and
				ethnic disparities exist in the juvenile justice system and to track and
				analyze such disparities;
								(D)developing and
				implementing a work plan that includes measurable objectives for policy,
				practice, or other system changes, based on the needs identified in the data
				collection and analysis under subparagraphs (B) and (C); and
								(E)publicly
				reporting, on an annual basis, the efforts made in accordance with
				subparagraphs (B), (C), and (D);
								
					(N)in paragraph (16),
			 as so redesignated—
						(i)by striking
			 adequate system and inserting effective
			 system;
						(ii)by striking
			 requirements of paragraph (11), and all that follows through
			 monitoring to the Administrator and inserting the core
			 requirements are met, and for annual reporting to the Administrator of such
			 plan, including the results of such monitoring and all related enforcement and
			 educational activities; and
						(iii)by striking
			 , in the opinion of the Administrator,;
						(O)in paragraph (17),
			 as so redesignated, by inserting ethnicity, after
			 race,;
					(P)in paragraph (24),
			 as so redesignated—
						(i)in subparagraph
			 (B), by striking and at the end;
						(ii)in subparagraph
			 (C)—
							(I)in clause (i), by
			 striking and at the end;
							(II)in clause (ii),
			 by adding and at the end; and
							(III)by adding at the
			 end the following:
								
									(iii)if such court
				determines the juvenile should be placed in a secure detention facility or
				correctional facility for violating such order—
										(I)the court shall
				issue a written order that—
											(aa)identifies the
				valid court order that has been violated;
											(bb)specifies the
				factual basis for determining that there is reasonable cause to believe that
				the juvenile has violated such order;
											(cc)includes findings
				of fact to support a determination that there is no appropriate less
				restrictive alternative available to placing the juvenile in such a facility,
				with due consideration to the best interest of the juvenile;
											(dd)specifies the
				length of time, not to exceed 7 days, that the juvenile may remain in a secure
				detention facility or correctional facility, and includes a plan for the
				juvenile’s release from such facility; and
											(ee)may not be
				renewed or extended; and
											(II)the court may not
				issue a second or subsequent order described in subclause (I) relating to a
				juvenile, unless the juvenile violates a valid court order after the date on
				which the court issues an order described in subclause
				(I);
										;
				and
							(iii)by adding at the
			 end the following:
							
								(D)there are
				procedures in place to ensure that any juvenile held in a secure detention
				facility or correctional facility pursuant to a court order described in this
				paragraph does not remain in custody longer than 7 days or the length of time
				authorized by the court, which ever is shorter; and
								(E)not later than 3
				years after the date of enactment of the Juvenile Justice and Delinquency Prevention
				Reauthorization Act of 2009 with a 1 year extension for each
				additional year that the State can demonstrate hardship as determined by the
				Administrator, the State will eliminate the use of valid court orders to
				provide secure lockup of status
				offenders;
								;
						(Q)in paragraph (26),
			 as so redesignated, by striking section 222(d) and inserting
			 section 222(e);
					(R)in paragraph (27),
			 as so redesignated—
						(i)by inserting
			 and in accordance with confidentiality concerns,  after
			 maximum extent practicable,; and
						(ii)by striking the
			 semicolon at the end and inserting the following: “, so as to provide
			 for—
							
								(A)a compilation of
				data reflecting information on juveniles entering the juvenile justice system
				with a prior reported history as victims of child abuse or neglect through
				arrest, court intake, probation and parole, juvenile detention, and
				corrections; and
								(B)a plan to use the
				data described in subparagraph (A) to provide necessary services for the
				treatment of victims of child abuse and neglect who have entered, or are at
				risk of entering, the juvenile justice
				system;
								;
				
						(S)in paragraph (28),
			 as so redesignated—
						(i)by striking
			 establish policies and inserting establish protocols,
			 policies, procedures,; and
						(ii)by striking
			 and at the end;
						(T)in paragraph (29),
			 as so redesignated, by striking the period at the end and inserting a
			 semicolon; and
					(U)by adding at the
			 end the following:
						
							(30)provide for the
				coordinated use of funds provided under this Act with other Federal and State
				funds directed at juvenile delinquency prevention and intervention
				programs;
							(31)develop policies
				and procedures, and provide training for facility staff to eliminate the use of
				dangerous practices, unreasonable restraints, and unreasonable isolation,
				including by developing effective behavior management techniques;
							(32)describe—
								(A)how the State will
				ensure that mental health and substance abuse screening, assessment, referral,
				and treatment for juveniles in the juvenile justice system includes efforts to
				implement an evidence-based mental health and substance abuse disorder
				screening and assessment program for all juveniles held in a secure facility
				for a period of more than 24 hours that provides for 1 or more initial
				screenings and, if an initial screening of a juvenile demonstrates a need,
				further assessment;
								(B)the method to be
				used by the State to provide screening and, where needed, assessment, referral,
				and treatment for youth who request or show signs of needing mental health or
				substance abuse screening, assessment, referral, or treatment during the period
				after the initial screening that the youth is incarcerated;
								(C)the method to be
				used by the State to provide or arrange for mental health and substance abuse
				disorder treatment for juveniles determined to be in need of such treatment;
				and
								(D)the policies of
				the State designed to develop and implement comprehensive collaborative State
				or local plans to meet the service needs of juveniles with mental health or
				substance abuse needs who come into contact with the justice system and the
				families of the juveniles;
								(33)provide
				procedural safeguards to adjudicated juveniles, including—
								(A)a written case
				plan for each juvenile, based on an assessment of the needs of the juvenile and
				developed and updated in consultation with the juvenile, the family of the
				juvenile, and, if appropriate, counsel for the juvenile, that—
									(i)describes the
				pre-release and post-release programs and reentry services that will be
				provided to the juvenile;
									(ii)describes the
				living arrangement to which the juvenile is to be discharged; and
									(iii)establishes a
				plan for the enrollment of the juvenile in post-release health care, behavioral
				health care, educational, vocational, training, family support, public
				assistance, and legal services programs, as appropriate;
									(B)as appropriate, a
				hearing that—
									(i)shall take place
				in a family or juvenile court or another court (including a tribal court) of
				competent jurisdiction, or by an administrative body appointed or approved by
				the court, not earlier than 30 days before the date on which the juvenile is
				scheduled to be released, and at which the juvenile would be represented by
				counsel; and
									(ii)shall determine
				the discharge plan for the juvenile, including a determination of whether a
				safe, appropriate, and permanent living arrangement has been secured for the
				juvenile and whether enrollment in health care, behavioral health care,
				educational, vocational, training, family support, public assistance and legal
				services, as appropriate, has been arranged for the juvenile; and
									(C)policies to ensure
				that discharge planning and procedures—
									(i)are accomplished
				in a timely fashion prior to the release from custody of each adjudicated
				juvenile; and
									(ii)do not delay the
				release from custody of the juvenile; and
									(34)provide a
				description of the use by the State of funds for reentry and aftercare services
				for juveniles released from the juvenile justice
				system.
							;
				
					(2)in subsection
			 (c)—
					(A)in the matter
			 preceding paragraph (1)—
						(i)by striking
			 applicable requirements of paragraphs (11), (12), (13), and (22) of
			 subsection (a) and inserting core requirements;
			 and
						(ii)by striking
			 2001, then and inserting 2009;
						(B)in paragraph
			 (1)—
						(i)by striking
			 the subsequent fiscal year and inserting that fiscal
			 year; and
						(ii)by striking
			 , and at the end and inserting a semicolon;
						(C)in paragraph
			 (2)(B)(ii)—
						(i)by inserting
			 , administrative, after appropriate executive;
			 and
						(ii)by striking the
			 period at the end and inserting , as specified in section 222(c);
			 and; and
						(D)by adding at the
			 end the following:
						
							(3)the State shall
				submit to the Administrator a report detailing the reasons for noncompliance
				with the core requirements, including the plan of the State to regain full
				compliance, and the State shall make publicly available such report, not later
				than 30 days after the date on which the Administrator approves the report, by
				posting the report on a publicly available
				website.
							;
					(3)in subsection
			 (d)—
					(A)by striking
			 section 222(d) and inserting section
			 222(e);
					(B)by striking
			 described in paragraphs (11), (12), (13), and (22) of subsection
			 (a) and inserting described in the core requirements;
			 and
					(C)by striking
			 the requirements under paragraphs (11), (12), (13), and (22) of
			 subsection (a) and inserting the core requirements;
			 and
					(4)by striking
			 subsection (f) and inserting the following:
					
						(f)Compliance
				determination
							(1)In
				generalNot later than 60 days after the date of receipt of
				information indicating that a State may be out of compliance with any of the
				core requirements, the Administrator shall determine whether the State is in
				compliance with the core requirements.
							(2)ReportingThe
				Administrator shall—
								(A)issue an annual
				public report—
									(i)describing any
				determination described in paragraph (1) made during the previous year,
				including a summary of the information on which the determination is based and
				the actions to be taken by the Administrator (including a description of any
				reduction imposed under subsection (c)); and
									(ii)for any such
				determination that a State is out of compliance with any of the core
				requirements, describing the basis for the determination; and
									(B)make the report
				described in subparagraph (A) available on a publicly available website.
								(g)Technical
				assistance
							(1)Organization of
				State advisory group member representativesThe Administrator
				shall provide technical and financial assistance to an agency, institution, or
				organization to assist in carrying out the activities described in paragraph
				(3). The functions and activities of an agency, institution, or organization
				under this subsection shall not be subject to the Federal Advisory Committee
				Act.
							(2)CompositionTo
				be eligible to receive assistance under this subsection, an agency,
				institution, or organization shall—
								(A)be governed by
				individuals who—
									(i)have been
				appointed by a chief executive of a State to serve as a member of a State
				advisory group established under subsection (a)(3); and
									(ii)are elected to
				serve as a governing officer of such an agency, institution, or organization by
				a majority of the member Chairs (or the designees of the member Chairs) of all
				State advisory groups established under subsection (a)(3);
									(B)include member
				representatives—
									(i)from a majority of
				the State advisory groups established under subsection (a)(3); and
									(ii)who are
				representative of regionally and demographically diverse State jurisdictions;
				and
									(C)annually seek
				advice from the Chairs (or the designees of the member Chairs) of each State
				advisory group established under subsection (a)(3) to implement the advisory
				functions specified in subparagraphs (D) and (E) of paragraph (3) of this
				subsection.
								(3)ActivitiesTo
				be eligible to receive assistance under this subsection, an agency,
				institution, or organization shall agree to—
								(A)conduct an annual
				conference of the member representatives of the State advisory groups
				established under subsection (a)(3) for purposes relating to the activities of
				such State advisory groups;
								(B)disseminate
				information, data, standards, advanced techniques, and program models;
								(C)review Federal
				policies regarding juvenile justice and delinquency prevention;
								(D)advise the
				Administrator regarding particular functions or aspects of the work of the
				Office; and
								(E)advise the
				President and Congress regarding State perspectives on the operation of the
				Office and Federal legislation relating to juvenile justice and delinquency
				prevention.
								.
				206.Authority to
			 make grantsSection 241(a) of
			 the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5651(a))
			 is amended—
				(1)in paragraph (1),
			 by inserting status offenders, before juvenile offenders,
			 and juveniles;
				(2)in paragraph (5),
			 by striking juvenile offenders and juveniles and inserting
			 status offenders, juvenile offenders, and juveniles;
				(3)in paragraph (10),
			 by inserting , including juveniles with disabilities before the
			 semicolon;
				(4)in paragraph (17),
			 by inserting truancy prevention and reduction, after
			 mentoring,;
				(5)in paragraph (24),
			 by striking and at the end;
				(6)by redesignating
			 paragraph (25) as paragraph (26); and
				(7)by inserting after
			 paragraph (24) the following:
					
						(25)projects that
				support the establishment of partnerships between a State and a university,
				institution of higher education, or research center designed to improve the
				recruitment, selection, training, and retention of professional personnel in
				the fields of medicine, law enforcement, judiciary, juvenile justice, social
				work and child protection, education, and other relevant fields who are engaged
				in, or intend to work in, the field of prevention, identification, and
				treatment of delinquency;
				and
						.
				207.Grants to
			 Indian tribes
				(a)In
			 generalSection 246(a)(2) of
			 the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C.
			 5656(a)(2)) is amended—
					(1)by striking subparagraph (A);
					(2)by redesignating
			 subparagraphs (B) through (E) as subparagraphs (A) through (D), respectively;
			 and
					(3)in subparagraph
			 (B)(ii), as so redesignated, by striking subparagraph (B) and
			 inserting subparagraph (A).
					(b)Technical and
			 conforming amendmentSection 223(a)(7)(A) of the Juvenile Justice
			 and Delinquency Prevention Act of 1974 (42 U.S.C. 5633(a)(7)(A)) is amended by
			 striking (including any geographical area in which an Indian tribe
			 performs law enforcement functions) and inserting (including any
			 geographical area of which an Indian tribe has jurisdiction).
				208.Research and
			 evaluation; statistical analyses; information dissemination
				(a)In
			 generalSection 251 of the
			 Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5661) is
			 amended—
					(1)in subsection
			 (a)—
						(A)in paragraph
			 (1)—
							(i)in the matter
			 proceeding subparagraph (A), by striking may and inserting
			 shall;
							(ii)in subparagraph
			 (A), by striking plan and identify and inserting annually
			 provide a written and publicly available plan to identify; and
							(iii)in subparagraph
			 (B)—
								(I)by amending clause
			 (iii) to read as follows:
									
										(iii)successful
				efforts to prevent status offenders and first-time minor offenders from
				subsequent involvement with the criminal justice
				system;
										;
				
								(II)by amending
			 clause (vii) to read as follows:
									
										(vii)the prevalence
				and duration of behavioral health needs (including mental health, substance
				abuse, and co-occurring disorders) among juveniles pre-placement and
				post-placement when held in the custody of secure detention and corrections
				facilities, including an examination of the effects of
				confinement;
										;
				
								(III)by redesignating
			 clauses (ix), (x), and (xi) as clauses (xi), (xii), and (xiii), respectively;
			 and
								(IV)by inserting
			 after clause (viii) the following:
									
										(ix)training efforts
				and reforms that have produced reductions in or elimination of the use of
				dangerous practices;
										(x)methods to improve
				the recruitment, selection, training, and retention of professional personnel
				in the fields of medicine, law enforcement, judiciary, juvenile justice, social
				work and child protection, education, and other relevant fields who are engaged
				in, or intend to work in, the field of prevention, identification, and
				treatment of delinquency;
										;
				and
								(B)in paragraph
			 (4)—
							(i)in the matter
			 preceding subparagraph (A), by inserting and not later than 1 year after
			 the date of enactment of the Juvenile Justice
			 and Delinquency Prevention Reauthorization Act of 2009
			 after date of enactment of this paragraph;
							(ii)in subparagraph
			 (F), by striking and at the end;
							(iii)in subparagraph
			 (G), by striking the period at the end and inserting a semicolon; and
							(iv)by adding at the
			 end the following:
								
									(H)a description of
				the best practices in discharge planning; and
									(I)an assessment of
				living arrangements for juveniles who cannot return to the homes of the
				juveniles.
									;
				
							(2)in subsection (b),
			 in the matter preceding paragraph (a), by striking may and
			 inserting shall; and
					(3)by adding at the
			 end the following:
						
							(f)National
				recidivism measureThe Administrator, in consultation with
				experts in the field of juvenile justice research, recidivism, and date
				collection, shall—
								(1)establish a
				uniform method of data collection and technology that States shall use to
				evaluate data on juvenile recidivism on an annual basis;
								(2)establish a common
				national juvenile recidivism measurement system; and
								(3)make cumulative
				juvenile recidivism data that is collected from States available to the
				public.
								.
					(b)Studies
					(1)Assessment of
			 treating juveniles as adultsThe Administrator shall—
						(A)not later than 3
			 years after the date of enactment of this Act, assess the effectiveness of the
			 practice of treating youth under 18 years of age as adults for purposes of
			 prosecution in criminal court; and
						(B)not later than 42
			 months after the date of enactment of this Act, submit to Congress and the
			 President, and make publicly available, a report on the findings and
			 conclusions of the assessment under subparagraph (A) and any recommended
			 changes in law identified as a result of the assessment under subparagraph
			 (A).
						(2)Outcome study of
			 former juvenile offendersThe Administrator shall conduct a study
			 of adjudicated juveniles and publish a report on the outcomes for juveniles who
			 have reintegrated into the community, which shall include information on the
			 outcomes relating to family reunification, housing, education, employment,
			 health care, behavioral health care, and repeat offending.
					(3)DisabilitiesNot
			 later than 2 years after the date of enactment of this Act, the Administrator
			 shall conduct a study that addresses the prevalence of disability and various
			 types of disabilities in the juvenile justice population.
					(4)Definition of
			 AdministratorIn this subsection, the term
			 Administrator means the head of the Office of Juvenile Justice and
			 Delinquency Prevention.
					209.Training and
			 technical assistanceSection
			 252 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C.
			 5662) is amended—
				(1)in subsection
			 (a)—
					(A)in the matter
			 preceding paragraph (1), by striking may;
					(B)in paragraph (1),
			 by inserting shall before develop and carry out
			 projects; and
					(C)in paragraph (2),
			 by inserting may before make grants to and contracts
			 with;
					(2)in subsection
			 (b)—
					(A)in the matter
			 preceding paragraph (1), by striking may;
					(B)in paragraph
			 (1)—
						(i)by inserting
			 shall before develop and implement projects;
			 and
						(ii)by striking
			 and at the end;
						(C)in paragraph
			 (2)—
						(i)by inserting
			 may before make grants to and contracts with;
			 and
						(ii)by striking the
			 period at the end and inserting a semicolon; and
						(D)by adding at the
			 end the following:
						
							(3)shall provide
				technical assistance to States and units of local government on achieving
				compliance with the amendments made by the Juvenile Justice and Delinquency Prevention
				Reauthorization Act of 2009; and
							(4)shall provide
				technical assistance to States in support of efforts to establish partnerships
				between the State and a university, institution of higher education, or
				research center designed to improve the recruitment, selection, training, and
				retention of professional personnel in the fields of medicine, law enforcement,
				judiciary, juvenile justice, social work and child protection, education, and
				other relevant fields who are engaged in, or intend to work in, the field of
				prevention, identification, and treatment of
				delinquency.
							;
				and
					(3)by adding at the
			 end the following:
					
						(d)Technical
				assistance to States regarding legal representation of
				childrenThe Administrator shall develop and issue standards of
				practice for attorneys representing children, and ensure that the standards are
				adapted for use in States.
						(e)Training and
				technical assistance for local and State juvenile detention and corrections
				personnelThe Administrator shall coordinate training and
				technical assistance programs with juvenile detention and corrections personnel
				of States and units of local government to—
							(1)promote methods
				for improving conditions of juvenile confinement, including those that are
				designed to minimize the use of dangerous practices, unreasonable restraints,
				and isolation; and
							(2)encourage
				alternative behavior management techniques.
							(f)Training and
				technical assistance To support mental health or substance abuse treatment
				including home-based or community-based careThe Administrator
				shall provide training and technical assistance, in conjunction with the
				appropriate public agencies, to individuals involved in making decisions
				regarding the disposition of cases for youth who enter the juvenile justice
				system about the appropriate services and placement for youth with mental
				health or substance abuse needs, including—
							(1)juvenile justice
				intake personnel;
							(2)probation
				officers;
							(3)juvenile court
				judges and court services personnel;
							(4)prosecutors and
				court-appointed counsel; and
							(5)family members of
				juveniles and family
				advocates.
							.
				210.Incentive
			 grants for State and local programsTitle II of the Juvenile Justice and
			 Delinquency Prevention Act of 1974 (42 U.S.C. 5611 et seq.) is amended—
				(1)by redesignating part F as part G;
			 and
				(2)by inserting after
			 part E the following:
					
						FIncentive grants
				for State and local programs
							271.Incentive
				grants
								(a)Incentive grant
				fundsThe Administrator may make incentive grants to a State,
				unit of local government, or combination of States and local governments to
				assist a State, unit of local government, or combination thereof in carrying
				out an activity identified in subsection (b)(1).
								(b)Use of
				funds
									(1)In
				generalAn incentive grant made by the Administrator under this
				section may be used to—
										(A)increase the use
				of evidence based or promising prevention and intervention programs;
										(B)improve the
				recruitment, selection, training, and retention of professional personnel
				(including in the fields of medicine, law enforcement, judiciary, juvenile
				justice, social work, and child prevention) who are engaged in, or intend to
				work in, the field of prevention, intervention, and treatment of juveniles to
				reduce delinquency;
										(C)establish or
				support a partnership between juvenile justice agencies of a State or unit of
				local government and mental health authorities of State or unit of local
				government to establish and implement programs to ensure there are adequate
				mental health and substance abuse screening, assessment, referral, treatment,
				and after-care services for juveniles who come into contact with the justice
				system by—
											(i)carrying out
				programs that divert from incarceration juveniles who come into contact with
				the justice system (including facilities contracted for operation by State or
				local juvenile authorities) and have mental health or substance abuse
				needs—
												(I)when such
				juveniles are at imminent risk of being taken into custody;
												(II)at the time such
				juveniles are initially taken into custody;
												(III)after such
				juveniles are charged with an offense or act of juvenile delinquency;
												(IV)after such
				juveniles are adjudicated delinquent and before case disposition; and
												(V)after such
				juveniles are committed to secure placement; or
												(ii)improving
				treatment of juveniles with mental health needs by working to ensure—
												(I)that—
													(aa)initial mental
				health screening is—
														(AA)completed for a
				juvenile immediately upon entering the juvenile justice system or a juvenile
				facility; and
														(BB)conducted by
				qualified health and mental health professionals or by staff who have been
				trained by qualified health, mental health, and substance abuse professionals;
				and
														(bb)in the case of
				screening, results that indicate possible need for mental health or substance
				abuse services are reviewed by qualified mental health or substance abuse
				treatment professionals not later than 24 hours after the screening;
													(II)that a juvenile
				who suffers from an acute mental disorder, is suicidal, or is in need of
				medical attention due to intoxication is—
													(aa)placed in or
				immediately transferred to an appropriate medical or mental health facility;
				and
													(bb)only admitted to
				a secure correctional facility with written medical clearance;
													(III)that—
													(aa)for a juvenile
				identified by a screening as needing a mental health assessment, the mental
				health assessment and any indicated comprehensive evaluation or individualized
				treatment plan are written and implemented—
														(AA)not later than 2
				weeks after the date on which the juvenile enters the juvenile justice system;
				or
														(BB)if a juvenile is
				entering a secure facility, not later than 1 week after the date on which the
				juvenile enters the juvenile justice system; and
														(bb)the assessments
				described in item (aa) are completed by qualified health, mental health, and
				substance abuse professionals;
													(IV)that—
													(aa)if the need for
				treatment is indicated by the assessment of a juvenile, the juvenile is
				referred to or treated by a qualified professional;
													(bb)a juvenile who is
				receiving treatment for a mental health or substance abuse need on the date of
				the assessment continues to receive treatment;
													(cc)treatment of a
				juvenile continues until a qualified mental health professional determines that
				the juvenile is no longer in need of treatment; and
													(dd)treatment plans
				for juveniles are reevaluated at least every 30 days;
													(V)that—
													(aa)discharge plans
				are prepared for an incarcerated juvenile when the juvenile enters the
				correctional facility in order to integrate the juvenile back into the family
				and the community;
													(bb)discharge plans
				for an incarcerated juvenile are updated, in consultation with the family or
				guardian of a juvenile, before the juvenile leaves the facility; and
													(cc)discharge plans
				address the provision of aftercare services;
													(VI)that any juvenile
				in the juvenile justice system receiving psychotropic medications is—
													(aa)under the care of
				a licensed psychiatrist; and
													(bb)monitored
				regularly by trained staff to evaluate the efficacy and side effects of the
				psychotropic medications; and
													(VII)that specialized
				treatment and services are continually available to a juvenile in the juvenile
				justice system who has—
													(aa)a history of
				mental health needs or treatment;
													(bb)a documented
				history of sexual offenses or sexual abuse, as a victim or perpetrator;
													(cc)substance abuse
				needs or a health problem, learning disability, or history of family abuse or
				violence; or
													(dd)developmental
				disabilities;
													(D)provide training,
				in conjunction with the public or private agency that provides mental health
				services, to individuals involved in making decisions involving youth who enter
				the juvenile justice system (including intake personnel, law enforcement,
				prosecutors, juvenile court judges, public defenders, mental health and
				substance abuse service providers and administrators, probation officers, and
				parents) that focuses on—
											(i)the availability
				of screening and assessment tools and the effective use of such tools;
											(ii)the purpose,
				benefits, and need to increase availability of mental health or substance abuse
				treatment programs (including home-based and community-based programs)
				available to juveniles within the jurisdiction of the recipient;
											(iii)the availability
				of public and private services available to juveniles to pay for mental health
				or substance abuse treatment programs; or
											(iv)the appropriate
				use of effective home-based and community-based alternatives to juvenile
				justice or mental health system institutional placement; and
											(E)develop
				comprehensive collaborative plans to address the service needs of juveniles
				with mental health or substance abuse disorders who are at risk of coming into
				contact with the juvenile justice system that—
											(i)revise and improve
				the delivery of intensive home-based and community-based services to juveniles
				who have been in contact with or who are at risk of coming into contact with
				the justice system;
											(ii)determine how the
				service needs of juveniles with mental health or substance abuse disorders who
				come into contact with the juvenile justice system will be furnished from the
				initial detention stage until after discharge in order for these juveniles to
				avoid further contact with the justice system;
											(iii)demonstrate that
				the State or unit of local government has entered into appropriate agreements
				with all entities responsible for providing services under the plan, such as
				the agency of the State or unit of local government charged with administering
				juvenile justice programs, the agency of the State or unit of local government
				charged with providing mental health services, the agency of the State or unit
				of local government charged with providing substance abuse treatment services,
				the educational agency of the State or unit of local government, the child
				welfare system of the State or local government, and private nonprofit
				community-based organizations;
											(iv)ensure that the
				State or unit of local government has in effect any laws necessary for services
				to be delivered in accordance with the plan;
											(v)establish a
				network of individuals (or incorporates an existing network) to provide
				coordination between mental health service providers, substance abuse service
				providers, probation and parole officers, judges, corrections personnel, law
				enforcement personnel, State and local educational agency personnel, parents
				and families, and other appropriate parties regarding effective treatment of
				juveniles with mental health or substance abuse disorders;
											(vi)provide for
				cross-system training among law enforcement personnel, corrections personnel,
				State and local educational agency personnel, mental health service providers,
				and substance abuse service providers to enhance collaboration among
				systems;
											(vii)provide for
				coordinated and effective aftercare programs for juveniles who have been
				diagnosed with a mental health or substance abuse disorder and who are
				discharged from home-based care, community-based care, any other treatment
				program, secure detention facilities, secure correctional facilities, or
				jail;
											(viii)provide for the
				purchase of technical assistance to support the implementation of the
				plan;
											(ix)estimate the
				costs of implementing the plan and proposes funding sources sufficient to meet
				the non-Federal funding requirements for implementation of the plan under
				subsection (c)(2)(E);
											(x)describe the
				methodology to be used to identify juveniles at risk of coming into contact
				with the juvenile justice system;
											(xi)provide a written
				plan to ensure that all training and services provided under the plan will be
				culturally and linguistically competent; and
											(xii)describe the
				outcome measures and benchmarks that will be used to evaluate the progress and
				effectiveness of the plan.
											(2)Coordination and
				administrationA State or unit of local government receiving a
				grant under this section shall ensure that—
										(A)the use of the
				grant under this section is developed as part of the State plan required under
				section 223(a); and
										(B)not more than 5
				percent of the amount received under this section is used for administration of
				the grant under this section.
										(c)Application
									(1)In
				generalA State or unit of local government desiring a grant
				under this section shall submit an application at such time, in such manner,
				and containing such information as the Administrator may prescribe.
									(2)ContentsIn
				accordance with guidelines that shall be established by the Administrator, each
				application for incentive grant funding under this section shall—
										(A)describe any
				activity or program the funding would be used for and how the activity or
				program is designed to carry out 1 or more of the activities described in
				subsection (b);
										(B)if any of the
				funds provided under the grant would be used for evidence based or promising
				prevention or intervention programs, include a detailed description of the
				studies, findings, or practice knowledge that support the assertion that such
				programs qualify as evidence based or promising;
										(C)for any program
				for which funds provided under the grant would be used that is not evidence
				based or promising, include a detailed description of any studies, findings, or
				practice knowledge which support the effectiveness of the program;
										(D)if the funds
				provided under the grant will be used for an activity described in subsection
				(b)(1)(D), include a certification that the State or unit of local
				government—
											(i)will work with
				public or private entities in the area to administer the training funded under
				subsection (b)(1)(D), to ensure that such training is comprehensive,
				constructive, linguistically and culturally competent, and of a high
				quality;
											(ii)is committed to a
				goal of increasing the diversion of juveniles coming under its jurisdiction
				into appropriate home-based or community-based care when the interest of the
				juvenile and public safety allow;
											(iii)intends to use
				amounts provided under a grant under this section for an activity described in
				subsection (b)(1)(D) to further such goal; and
											(iv)has a plan to
				demonstrate, using appropriate benchmarks, the progress of the agency in
				meeting such goal; and
											(E)if the funds
				provided under the grant will be used for an activity described in subsection
				(b)(1)(D), include a certification that not less than 25 percent of the total
				cost of the training described in subsection (b)(1)(D) that is conducted with
				the grant under this section will be contributed by non-Federal sources.
										(d)Requirements for
				grants To establish partnerships
									(1)Mandatory
				reportingA State or unit of local government receiving a grant
				for an activity described in subsection (b)(1)(C) shall keep records of the
				incidence and types of mental health and substance abuse disorders in their
				juvenile justice populations, the range and scope of services provided, and
				barriers to service. The State or unit of local government shall submit an
				analysis of this information yearly to the Administrator.
									(2)Staff ratios for
				correctional facilitiesA State or unit of local government
				receiving a grant for an activity described in subsection (b)(1)(C) shall
				require that a secure correctional facility operated by or on behalf of that
				State or unit of local government—
										(A)has a minimum
				ratio of not fewer than 1 mental health and substance abuse counselor for every
				50 juveniles, who shall be professionally trained and certified or
				licensed;
										(B)has a minimum
				ratio of not fewer than 1 clinical psychologist for every 100 juveniles;
				and
										(C)has a minimum
				ratio of not fewer than 1 licensed psychiatrist for every 100 juveniles
				receiving psychiatric care.
										(3)Limitation on
				isolationA State or unit of local government receiving a grant
				for an activity described in subsection (b)(1)(C) shall require that—
										(A)isolation is used
				only for immediate and short-term security or safety reasons;
										(B)no juvenile is
				placed in isolation without approval of the facility superintendent or chief
				medical officer or their official staff designee;
										(C)all instances in
				which a juvenile is placed in isolation are documented in the file of a
				juvenile along with the justification;
										(D)a juvenile is in
				isolation only the amount of time necessary to achieve security and safety of
				the juvenile and staff;
										(E)staff monitor each
				juvenile in isolation once every 15 minutes and conduct a professional review
				of the need for isolation at least every 4 hours; and
										(F)any juvenile held
				in isolation for 24 hours is examined by a physician or licensed
				psychologist.
										(4)Medical and
				mental health emergenciesA State or unit of local government
				receiving a grant for an activity described in subsection (b)(1)(C) shall
				require that a correctional facility operated by or on behalf of that State or
				unit of local government has written policies and procedures on suicide
				prevention. All staff working in a correctional facility operated by or on
				behalf of a State or unit of local government receiving a grant for an activity
				described in subsection (b)(1)(C) shall be trained and certified annually in
				suicide prevention. A correctional facility operated by or on behalf of a State
				or unit of local government receiving a grant for an activity described in
				subsection (b)(1)(C) shall have a written arrangement with a hospital or other
				facility for providing emergency medical and mental health care. Physical and
				mental health services shall be available to an incarcerated juvenile 24 hours
				per day, 7 days per week.
									(5)IDEA and
				Rehabilitation ActA State or unit of local government receiving
				a grant for an activity described in subsection (b)(1)(C) shall require that
				all juvenile facilities operated by or on behalf of the State or unit of local
				government abide by all mandatory requirements and timelines set forth under
				the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.) and
				section 504 of the Rehabilitation Act of
				1973 (29 U.S.C. 794).
									(6)Fiscal
				responsibilityA State or unit of local government receiving a
				grant for an activity described in subsection (b)(1)(C) shall provide for such
				fiscal control and fund accounting procedures as may be necessary to ensure
				prudent use, proper disbursement, and accurate accounting of funds received
				under this section that are used for an activity described in subsection
				(b)(1)(C).
									.
				211.Authorization
			 of appropriationsSection 299
			 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5671)
			 is amended—
				(1)in subsection
			 (a)—
					(A)in the subsection
			 heading, by striking parts C and E and inserting
			 parts C, E, and
			 F;
					(B)in paragraph (1),
			 by striking this title and all that follows and inserting the
			 following: “this title—
						
							(A)$245,900,000 for
				fiscal year 2010;
							(B)$295,100,000 for
				fiscal year 2011;
							(C)$344,300,000 for
				fiscal year 2012;
							(D)$393,500,000 for
				fiscal year 2013; and
							(E)$442,700,000 for
				fiscal year 2014.
							;
				and
					(C)in paragraph (2),
			 in the matter preceding subparagraph (A), by striking parts C and
			 E and inserting parts C, E, and F;
					(2)in subsection (b),
			 by striking fiscal years 2003, 2004, 2005, 2006, and 2007 and
			 inserting fiscal years 2010, 2011, 2012, 2013, and 2014;
				(3)in subsection (c),
			 by striking fiscal years 2003, 2004, 2005, 2006, and 2007 and
			 inserting fiscal years 2010, 2011, 2012, 2013, and 2014;
				(4)by redesignating
			 subsection (d) as subsection (e); and
				(5)by inserting after
			 subsection (c) the following:
					
						(d)Authorization of
				appropriations for part F
							(1)In
				generalThere are authorized to be appropriated to carry out part
				F, and authorized to remain available until expended, $80,000,000 for each of
				fiscal years 2010, 2011, 2012, 2013, and 2014.
							(2)AllocationOf
				the sums that are appropriated for a fiscal year to carry out part F—
								(A)not less than 40
				percent shall be used to fund programs that are carrying out an activity
				described in subparagraph (C), (D), or (E) of section 271(b)(1); and
								(B)not less than 50
				percent shall be used to fund programs that are carrying out an activity
				described in subparagraph (A) of that
				section.
								.
				212.Administrative
			 authoritySection 299A(e) of
			 the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5672(e))
			 is amended by striking requirements described in paragraphs (11), (12),
			 and (13) of section 223(a) and inserting core
			 requirements.
			213.Technical and
			 conforming amendmentsThe
			 Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601 et
			 seq.) is amended—
				(1)in section
			 204(b)(6), by striking section 223(a)(15) and inserting
			 section 223(a)(16);
				(2)in section 246(a)(2)(D), by striking
			 section 222(c) and inserting section 222(d);
			 and
				(3)in section 299D(b), of by striking
			 section 222(c) and inserting section
			 222(d).
				IIIIncentive grants
			 for local delinquency prevention programs
			301.DefinitionsSection 502 of the Incentive Grants for
			 Local Delinquency Prevention Programs Act of 2002 (42 U.S.C. 5781) is
			 amended—
				(1)in the section heading, by striking
			 DEFINITION and inserting
			 DEFINITIONS; and
				(2)by striking
			 this title, the term and inserting the following: “this
			 title—
					
						(1)the term
				mentoring means matching 1 adult with 1 or more youths (not to
				exceed 4 youths) for the purpose of providing guidance, support, and
				encouragement aimed at developing the character of the youths, where the adult
				and youths meet regularly for not less than 4 hours each month for not less
				than a 9-month period; and
						(2)the
				term
						.
				302.Grants for
			 delinquency prevention programsSection 504(a) of the Incentive Grants for
			 Local Delinquency Prevention Programs Act of 2002 (42 U.S.C. 5783(a)) is
			 amended—
				(1)in paragraph (7),
			 by striking and at the end;
				(2)in paragraph (8),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(9)mentoring
				programs.
						.
				303.Authorization
			 of appropriationsSection 505
			 of the Incentive Grants for Local Delinquency Prevention Programs Act of 2002
			 (42 U.S.C. 5784) is amended to read as follows:
				
					505.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this title—
						(1)$322,800,000 for
				fiscal year 2010;
						(2)$373,400,000 for
				fiscal year 2011;
						(3)$424,000,000 for
				fiscal year 2012;
						(4)$474,600,000 for
				fiscal year 2013; and
						(5)$525,200,000 for
				fiscal year
				2014.
						.
			304.Technical and
			 conforming amendmentThe
			 Juvenile Justice and Delinquency Prevention Act of 1974 is amended by striking
			 title V, as added by the Juvenile Justice and Delinquency Prevention Act of
			 1974 (Public Law 93–415; 88 Stat. 1133) (relating to miscellaneous and
			 conforming amendments).
			
	
		1.Short titleThis Act may be cited as the
			 Juvenile Justice and Delinquency
			 Prevention Reauthorization Act of 2009.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				TITLE I—Findings and declaration of
				purpose
				Sec. 101. Findings.
				Sec. 102. Purposes.
				Sec. 103. Definitions.
				TITLE II—Juvenile Justice and Delinquency
				Prevention
				Sec. 201. Concentration of Federal
				efforts.
				Sec. 202. Coordinating Council on Juvenile
				Justice and Delinquency Prevention.
				Sec. 203. Annual report.
				Sec. 204. Allocation of funds.
				Sec. 205. State plans.
				Sec. 206. Authority to make grants.
				Sec. 207. Grants to Indian tribes.
				Sec. 208. Research and evaluation; statistical
				analyses; information dissemination.
				Sec. 209. Training and technical
				assistance.
				Sec. 210. Grants for youth and family serving
				organizations.
				Sec. 211. Incentive grants for State and local
				programs.
				Sec. 212. Authorization of
				appropriations.
				Sec. 213. Administrative authority.
				Sec. 214. Authority for Federal pretrial
				services with respect to juveniles.
				Sec. 215. Technical and conforming
				amendments.
				TITLE III—Incentive grants for local
				delinquency prevention programs
				Sec. 301. Definitions.
				Sec. 302. Grants for delinquency prevention
				programs.
				Sec. 303. Authorization of
				appropriations.
				Sec. 304. Technical and conforming
				amendment.
				TITLE IV—PRECAUTION
				Act
				Sec. 401. Short title.
				Sec. 402. Purposes.
				Sec. 403. Definitions.
				Sec. 404. National Commission on Public Safety
				Through Crime Prevention.
				Sec. 405. Innovative crime prevention and
				intervention strategies.
				Sec. 406. Funding.
				TITLE V—Miscellaneous
				provisions
				Sec. 501. Evaluation by General Accounting
				Office.
			
		IFindings and declaration
			 of purpose
			101.FindingsSection 101 of the Juvenile Justice and
			 Delinquency Prevention Act of 1974 (42 U.S.C. 5601) is amended to read as
			 follows:
				
					101.FindingsCongress finds the following:
						(1)A growing body of
				adolescent development research supports the use of developmentally appropriate
				services and sanctions for youth in the juvenile justice system and those at
				risk for delinquent behavior to help prevent youth crime and to successfully
				intervene with youth who have already entered the system.
						(2)Research has shown that
				targeted investments to redirect offending juveniles onto a different path are
				cost effective and can help reduce juvenile recidivism and adult crime.
						(3)Minorities are
				disproportionately represented in the juvenile justice system.
						(4)Between 1990 and 2004,
				the number of youth in adult jails increased by 208 percent.
						(5)Every day in the United
				States, an average of 7,500 youth are incarcerated in adult jails.
						(6)Youth who have been
				previously tried as adults are, on average, 34 percent more likely to commit
				crimes than youth retained in the juvenile justice system.
						(7)Research has shown that
				every dollar spent on evidence based programs can yield up to $13 in cost
				savings.
						(8)Each child prevented from
				engaging in repeat criminal offenses can save the community $1,700,000 to
				$3,400,000.
						(9)Youth are 19 times more
				likely to commit suicide in jail than youth in the general population and 36
				times more likely to commit suicide in an adult jail than in a juvenile
				detention facility.
						(10)Seventy percent of youth
				in detention are held for nonviolent charges, and more than
				2/3 are charged with property offenses, public order
				offenses, technical probation violations, or status offenses, such as truancy,
				running away, or breaking curfew.
						(11)The prevalence of mental
				disorders among youth in juvenile justice systems is 2 to 3 times higher than
				among youth in the general population.
						(12)Eighty percent of
				juveniles in juvenile justice systems have a nexus to substance abuse.
						(13)The proportion of girls
				entering the justice system has increased steadily over the past several
				decades, rising from 20 percent in 1980 to 29 percent in
				2003.
						.
			102.PurposesSection 102 of the Juvenile Justice and
			 Delinquency Prevention Act of 1974 (42 U.S.C. 5602) is amended—
				(1)in paragraph (2), by
			 striking and at the end;
				(2)in paragraph (3), by
			 striking the period at the end and inserting ; and; and
				(3)by adding at the end the
			 following:
					
						(4)to support a continuum of
				programs (including delinquency prevention, intervention, mental health and
				substance abuse treatment, and aftercare) to address the needs of at-risk youth
				and youth who come into contact with the justice
				system.
						.
				103.DefinitionsSection 103 of the Juvenile Justice and
			 Delinquency Prevention Act of 1974 (42 U.S.C. 5603) is amended—
				(1)in paragraph (8), by
			 amending subparagraph (C) to read as follows:
					
						(C)an Indian tribe;
				or
						;
				(2)by amending paragraph
			 (18) to read as follows:
					
						(18)the term Indian
				tribe has the meaning given that term in section 4 of the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C.
				450b);
						;
				(3)in paragraph (22), by
			 striking or confine adults and all that follows and inserting
			 or confine adult inmates;;
				(4)in paragraph (25), by
			 striking contact and inserting sight and sound
			 contact;
				(5)by amending paragraph
			 (26) to read as follows:
					
						(26)the term adult
				inmate—
							(A)means an individual
				who—
								(i)has reached the age of
				full criminal responsibility under applicable State law; and
								(ii)has been arrested and is
				in custody for or awaiting trial on a criminal charge, or is convicted of a
				criminal charge offense; and
								(B)does not include an
				individual who—
								(i)at the time of the time
				of the offense, was younger than the maximum age at which a youth can be held
				in a juvenile facility under applicable State law; and
								(ii)was committed to the
				care and custody of a juvenile correctional agency by a court of competent
				jurisdiction or by operation of applicable State
				law;
								; 
				(6)in paragraph (28), by
			 striking and at the end;
				(7)in paragraph (29), by
			 striking the period at the end and inserting a semicolon; and
				(8)by adding at the end the
			 following:
					
						(30)the term core
				requirements means the requirements described in paragraphs (11), (12),
				(13), (14), and (15) of section 223(a);
						(31)the term chemical
				agent means a spray used to temporarily incapacitate a person, including
				oleoresin capsicum spray, tear gas, and 2-chlorobenzalmalononitrile gas;
						(32)the term
				isolation—
							(A)means any instance in
				which a youth is confined alone for more than 15 minutes in a room or cell;
				and
							(B)does not include
				confinement during regularly scheduled sleeping hours, or for not more than 1
				hour during any 24-hour period in the room or cell in which the youth usually
				sleeps, protective confinement (for injured youths or youths whose safety is
				threatened), separation based on an approved treatment program, confinement
				that is requested by the youth, or the separation of the youth from a group in
				a non-locked setting for the purpose of calming;
							(33)the term
				restraint has the meaning given that term in section 591 of the
				Public Health Service Act (42 U.S.C. 290ii);
						(34)the term evidence
				based means a program or practice that is demonstrated to be effective
				and that—
							(A)is based on a clearly
				articulated and empirically supported theory;
							(B)has measurable outcomes,
				including a detailed description of what outcomes were produced in a particular
				population; and
							(C)has been scientifically
				tested, optimally through randomized control studies or comparison group
				studies;
							(35)the term
				promising means a program or practice that is demonstrated to be
				effective based on positive outcomes from 1 or more objective evaluations, as
				documented in writing to the Administrator;
						(36)the term dangerous
				practice means an act, procedure, or program that creates an
				unreasonable risk of physical injury, pain, or psychological harm to a juvenile
				subjected to the act, procedure, or program;
						(37)the term
				screening means a brief process—
							(A)designed to identify
				youth who may have mental health or substance abuse needs requiring immediate
				attention, intervention, and further evaluation; and
							(B)the purpose of which is
				to quickly identify a youth with a possible mental health or substance abuse
				need in need of further assessment;
							(38)the term
				assessment includes, at a minimum, an interview and review of
				available records and other pertinent information—
							(A)by a mental health or
				substance abuse professional who meets the criteria of the applicable State for
				licensing and education in the mental health or substance abuse field;
				and
							(B)which is designed to
				identify significant mental health or substance abuse treatment needs to be
				addressed during a youth’s confinement; and
							(39)the term
				contact means the point at which a youth interacts with the
				juvenile justice system or criminal justice system, including interaction with
				a juvenile justice, juvenile court, or law enforcement official, and including
				brief, sustained, or repeated
				interaction.
						.
				IIJuvenile Justice and
			 Delinquency Prevention
			201.Concentration of
			 Federal effortsSection
			 204(a)(2)(B)(i) of the Juvenile Justice and Delinquency Prevention Act of 1974
			 (42 U.S.C. 5614(a)(2)(B)(i)) is amended by striking 240 days after the
			 date of enactment of this paragraph and inserting July 2,
			 2010.
			202.Coordinating Council
			 on Juvenile Justice and Delinquency PreventionSection 206 of the Juvenile Justice and
			 Delinquency Prevention Act of 1974 (42 U.S.C. 5616) is amended—
				(1)in subsection (a)—
					(A)in paragraph (1)—
						(i)by inserting the Administrator of
			 the Substance Abuse and Mental Health Services Administration, the Secretary of
			 Defense, the Secretary of Agriculture, after the Secretary of
			 Health and Human Services,; and
						(ii)by striking
			 Commissioner of Immigration and Naturalization and inserting
			 Assistant Secretary for Immigration and Customs Enforcement;
			 and
						(B)in paragraph (2)(A), by
			 inserting (including at least 1 representative from the mental health
			 fields) after field of juvenile justice; and
					(2)in subsection (c)—
					(A)in paragraph (1), by
			 striking paragraphs (12)(A), (13), and (14) of section 223(a) of this
			 title and inserting the core requirements; and
					(B)in paragraph (2)—
						(i)in the matter preceding
			 subparagraph (A), by inserting , on an annual basis after
			 collectively;
						(ii)in subparagraph (A), by
			 striking and at the end;
						(iii)in subparagraph
			 (B),
							(I)by striking 180
			 days after the date of the enactment of this paragraph and inserting
			 May 3, 2010;
							(II)by striking
			 Committee on Education and the Workforce and inserting
			 Committee on Education and Labor; and
							(III)by striking the period
			 and inserting ; and; and
							(iv)by adding at the end the
			 following:
							
								(C)not later than 120 days
				after the completion of the last meeting in any fiscal year, submit to Congress
				a report regarding the recommendations described in subparagraph (A), which
				shall—
									(i)include a detailed
				account of the activities conducted by the Council during the fiscal year,
				including a complete detailed accounting of expenses incurred by the
				Coordinating Council to conduct operations in accordance with this
				section;
									(ii)be published on the
				websites of the Department of Justice and the Coordinating Council; and
									(iii)be in addition to the
				annual report required by section
				207.
									.
						203.Annual
			 reportSection 207 of the
			 Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5617) is
			 amended—
				(1)in the matter preceding
			 paragraph (1), by striking a fiscal year and inserting
			 each fiscal year;
				(2)in paragraph (1)—
					(A)in subparagraph (B), by
			 inserting , ethnicity, after
			 race;
					(B)in subparagraph (E), by
			 striking and at the end;
					(C)in subparagraph
			 (F)—
						(i)by inserting and
			 other before disabilities,; and
						(ii)by striking the period
			 at the end and inserting a semicolon; and
						(D)by adding at the end the
			 following:
						
							(G)a summary of data from 1
				month of the applicable fiscal year of the use of restraints and isolation upon
				juveniles held in the custody of secure detention and correctional facilities
				operated by a State or unit of local government;
							(H)the number of juveniles
				released from custody and the type of living arrangement to which each such
				juvenile was released;
							(I)the number of status
				offense cases petitioned to court (including a breakdown by type of offense and
				disposition), number of status offenders held in secure detention, the findings
				used to justify the use of secure detention, and the average period of time a
				status offender was held in secure detention; and
							(J)the number of pregnant
				juveniles held in the custody of secure detention and correctional facilities
				operated by a State or unit of local
				government.
							;
				and
					(3)by adding at the end the
			 following:
					
						(5)A description of the
				criteria used to determine what programs qualify as evidence based and
				promising programs under this title and title V and a comprehensive list of
				those programs the Administrator has determined meet such criteria.
						(6)A description of funding
				provided to Indian tribes under this Act, including direct Federal grants and
				funding provided to Indian tribes through a State or unit of local
				government.
						(7)An analysis and evaluation of the internal
				controls at Office of Juvenile Justice and Delinquency Prevention to determine
				if grantees are following the requirements of Office of Juvenile Justice and
				Delinquency Prevention grant programs and what remedial action Office of
				Juvenile Justice and Delinquency Prevention has taken to recover any grant
				funds that are expended in violation of the grant programs, including instances
				where supporting documentation was not provided for cost reports, where
				unauthorized expenditures occurred, and where subreceipients of grant funds
				were not compliant with program requirements.
						(8)An analysis and evaluation of the total
				amount of payments made to grantees that were recouped by the Office of
				Juvenile Justice and Delinquency Prevention from grantees that were found to be
				in violation of policies and procedures of the Office of Juvenile Justice and
				Delinquency Prevention grant programs. This analysis shall include the full
				name and location of the grantee, the violation of the program found, the
				amount of funds sought to be recouped by the Office of Juvenile Justice and
				Delinquency Prevention, and the actual amount recouped by the Office of
				Juvenile Justice and Delinquency
				Prevention.
						.
				204.Allocation of
			 funds
				(a)Technical
			 assistanceSection 221(b)(1) of the Juvenile Justice and
			 Delinquency Prevention Act of 1974 (42 U.S.C. 5631(b)(1)) is amended by
			 striking 2 percent and inserting 5
			 percent.
				(b)Other
			 allocationsSection 222 of
			 the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5632) is
			 amended—
					(1)in subsection (a)(1), by
			 striking age eighteen. and inserting 18 years of age,
			 based on the most recent census data to monitor any significant changes in the
			 relative population of people under 18 years of age occurring in the
			 States.;
					(2)by redesignating
			 subsections (c) and (d) as subsections (d) and (e), respectively;
					(3)by inserting after
			 subsection (b) the following:
						
							(c)(1)If any amount
				allocated under subsection (a) is withheld from a State due to noncompliance
				with the core requirements, the funds shall be reallocated for an improvement
				grant designed to assist the State in achieving compliance with the core
				requirements.
								(2)The Administrator shall
				condition a grant described in paragraph (1) on—
									(A)the State, with the
				approval of the Administrator, developing specific action steps designed to
				restore compliance with the core requirements; and
									(B)submitting to the
				Administrator semiannually a report on progress toward implementing the
				specific action steps developed under subparagraph (A).
									(3)The Administrator shall
				provide appropriate and effective technical assistance directly or through an
				agreement with a contractor to assist a State receiving a grant described in
				paragraph (1) in achieving compliance with the core
				requirements.
								;
					(4)in subsection (d), as so
			 redesignated, by striking efficient administration, including
			 monitoring, evaluation, and one full-time staff position and inserting
			 effective and efficient administration, including the designation of at
			 least 1 person to coordinate efforts to achieve and sustain compliance with the
			 core requirements; and
					(5)in subsection (e), as so
			 redesignated, by striking 5 per centum of the minimum and
			 inserting not more than 5 percent of the.
					205.State
			 plansSection 223 of the
			 Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633) is
			 amended—
				(1)in subsection (a)—
					(A)in the matter preceding
			 paragraph (1), by inserting Not later than 30 days after the date on
			 which a plan or amended plan submitted under this subsection is finalized, a
			 State shall make the plan or amended plan publicly available by posting the
			 plan or amended plan on a publicly available website. after
			 compliance with State plan requirements.;
					(B)in paragraph (3)—
						(i)in subparagraph
			 (A)(ii)—
							(I)in subclause (II), by
			 striking counsel for children and youth and inserting
			 publicly supported court-appointed legal counsel for children and youth
			 charged in delinquency matters;
							(II)in subclause (III), by
			 striking mental health, education, special education and
			 inserting children’s mental health, education, child and adolescent
			 substance abuse, special education, services for youth with
			 disabilities;
							(III)in subclause (V), by
			 striking delinquents or potential delinquents and inserting
			 delinquent youth or youth at risk of delinquency, including volunteers
			 who work with youth of color;
							(IV)in subclause (VII), by
			 striking and at the end;
							(V)by redesignating
			 subclause (VIII) as subclause (XI);
							(VI)by inserting after
			 subclause (VII) the following:
								
									(VIII)the executive director
				or the designee of the executive director of a public or nonprofit entity that
				is located in the State and receiving a grant under part A of title III;
									(IX)persons with expertise
				and competence in preventing and addressing mental health or substance abuse
				needs in juvenile delinquents and those at-risk of delinquency;
									(X)representatives of victim
				or witness advocacy groups; and
									;
				and
							(VII)in subclause (XI), as
			 so redesignated, by striking disabilities and inserting
			 and other disabilities, truancy reduction or school
			 failure;
							(ii)in subparagraph (D)(ii),
			 by striking requirements of paragraphs (11), (12), and (13) and
			 inserting core requirements; and
						(iii)in subparagraph (E)(i),
			 by adding and at the end;
						(C)in paragraph (5)—
						(i)in the matter preceding
			 subparagraph (A), by striking section 222(d) and inserting
			 section 222(e); and
						(ii)in subparagraph (C), by
			 striking Indian tribes and all that follows through
			 applicable to the detention and confinement of juveniles and
			 inserting Indian tribes that agree to attempt to comply with the core
			 requirements applicable to the detention and confinement of
			 juveniles;
						(D)in paragraph
			 (7)(B)—
						(i)by striking clause (i)
			 and inserting the following:
							
								(i)a plan for ensuring that
				the chief executive officer of the State, State legislature, and all
				appropriate public agencies in the State with responsibility for provision of
				services to children, youth and families are informed of the requirements of
				the State plan and compliance with the core
				requirements;
								;
						(ii)in clause (iii), by
			 striking and at the end; and
						(iii)by striking clause (iv)
			 and inserting the following:
							
								(iv)a plan to provide
				alternatives to detention, including diversion to home-based or community-based
				services that are culturally and linguistically competent or treatment for
				those youth in need of mental health, substance abuse, or co-occurring disorder
				services at the time such juveniles first come into contact with the juvenile
				justice system;
								(v)a plan to reduce the
				number of children housed in secure detention and corrections facilities who
				are awaiting placement in residential treatment programs;
								(vi)a plan to engage family
				members in the design and delivery of juvenile delinquency prevention and
				treatment services, particularly post-placement; and
								(vii)a plan to use
				community-based services to address the needs of at-risk youth or youth who
				have come into contact with the juvenile justice
				system;
								;
				
						(E)in paragraph (8), by
			 striking existing and inserting evidence based and
			 promising;
					(F)in paragraph (9)—
						(i)in the matter preceding
			 subparagraph (A), by striking section 222(d) and inserting
			 section 222(e);
						(ii)in subparagraph (A)(i),
			 by inserting status offenders and other before youth who
			 need;
						(iii)in subparagraph
			 (B)(i)—
							(I)by striking
			 parents and other family members and inserting status
			 offenders, other youth, and the parents and other family members of such
			 offenders and youth; and
							(II)by striking be
			 retained and inserting remain;
							(iv)by redesignating
			 subparagraphs (G) through (S) as subparagraphs (J) through (V),
			 respectively;
						(v)by redesignating
			 subparagraphs (E) and (F) as subparagraphs (F) and (G), respectively;
						(vi)by inserting after
			 subparagraph (D) the following:
							
								(E)providing training and
				technical assistance to, and consultation with, juvenile justice and child
				welfare agencies of States and units of local government to develop coordinated
				plans for early intervention and treatment of youth who have a history of abuse
				and juveniles who have prior involvement with the juvenile justice
				system;
								;
						(vii)in subparagraph (G), as
			 so redesignated, by striking expanding and inserting
			 programs to expand;
						(viii)by inserting after
			 subparagraph (G), as so redesignated, the following:
							
								(H)programs to improve the
				recruitment, selection, training, and retention of professional personnel in
				the fields of medicine, law enforcement, judiciary, juvenile justice, social
				work and child protection, education, and other relevant fields who are engaged
				in, or intend to work in, the field of prevention, identification, and
				treatment of delinquency;
								(I)expanding access to
				publicly supported, court-appointed legal counsel and enhancing capacity for
				the competent representation of every
				child;
								;
				
						(ix)in subparagraph (O), as
			 so redesignated—
							(I)in clause (i), by
			 striking restraints and inserting alternatives;
			 and
							(II)in clause (ii), by
			 striking by the provision; and
							(x)in subparagraph (V), as
			 so redesignated, by striking the period at the end and inserting a
			 semicolon;
						(G)in paragraph (11)—
						(i)in subparagraph (A), by
			 striking and at the end;
						(ii)in subparagraph (B), by
			 adding and at the end; and
						(iii)by adding at the end
			 the following:
							
								(C)encourage the use of
				community-based alternatives to secure detention, including programs of public
				and nonprofit entities receiving a grant under part A of title
				III;
								; 
						(H)in paragraph (12)(A), by
			 striking contact and inserting sight and sound
			 contact;
					(I)in paragraph (13), by
			 striking contact each place it appears and inserting
			 sight and sound contact;
					(J)by striking paragraph
			 (22);
					(K)by redesignating
			 paragraphs (23) through (28) as paragraphs (24) through (29),
			 respectively;
					(L)by redesignating
			 paragraphs (14) through (21) as paragraphs (16) through (23),
			 respectively;
					(M)by inserting after
			 paragraph (13) the following:
						
							(14)require that—
								(A)not later than 3 years
				after the date of enactment of the Juvenile
				Justice and Delinquency Prevention Reauthorization Act of 2009,
				unless a court finds, after a hearing and in writing, that it is in the
				interest of justice, juveniles awaiting trial or other legal process who are
				treated as adults for purposes of prosecution in criminal court and housed in a
				secure facility—
									(i)shall not have sight and
				sound contact with adult inmates; and
									(ii)except as provided in
				paragraph (13), may not be held in any jail or lockup for adults;
									(B)in determining under
				subparagraph (A) whether it is in the interest of justice to permit a juvenile
				to be held in any jail or lockup for adults, or have sight and sound contact
				with adult inmates, a court shall consider—
									(i)the age of the
				juvenile;
									(ii)the physical and mental
				maturity of the juvenile;
									(iii)the present mental
				state of the juvenile, including whether the juvenile presents an imminent risk
				of harm to the juvenile;
									(iv)the nature and
				circumstances of the alleged offense;
									(v)the juvenile’s history of
				prior delinquent acts;
									(vi)the relative ability of
				the available adult and juvenile detention facilities to meet the specific
				needs of the juvenile and to protect the public;
									(vii)whether placement in a
				juvenile facility will better serve the long-term interests of the juvenile and
				be more likely to prevent recidivism;
									(viii)the availability of
				programs designed to treat the juvenile's behavioral problems; and
									(ix)any other relevant
				factor; and
									(C)if a court determines
				under subparagraph (A) that it is in the interest of justice to permit a
				juvenile to be held in any jail or lockup for adults, or have sight and sound
				contact with adult inmates—
									(i)the court shall hold a
				hearing not less frequently than once every 30 days to review whether it is
				still in the interest of justice to permit the juvenile to be so held or have
				such sight and sound contact; and
									(ii)the juvenile shall not
				be held in any jail or lockup for adults, or permitted to have sight and sound
				contact with adult inmates, for more than 180 days, unless the court, in
				writing, determines there is good cause for an extension or the juvenile
				expressly waives this limitation;
									(15)implement policy,
				practice, and system improvement strategies at the State, territorial, local,
				and tribal levels, as applicable, to identify and reduce racial and ethnic
				disparities among youth who come into contact with the juvenile justice system,
				without establishing or requiring numerical standards or quotas, by—
								(A)establishing coordinating
				bodies, composed of juvenile justice stakeholders at the State, local, or
				tribal levels, to oversee and monitor efforts by States, units of local
				government, and Indian tribes to reduce racial and ethnic disparities;
								(B)identifying and analyzing
				key decision points in State, local, or tribal juvenile justice systems to
				determine which points create racial and ethnic disparities among youth who
				come into contact with the juvenile justice system;
								(C)developing and
				implementing data collection and analysis systems to identify where racial and
				ethnic disparities exist in the juvenile justice system and to track and
				analyze such disparities;
								(D)developing and
				implementing a work plan that includes measurable objectives for policy,
				practice, or other system changes, based on the needs identified in the data
				collection and analysis under subparagraphs (B) and (C); and
								(E)publicly reporting, on an
				annual basis, the efforts made in accordance with subparagraphs (B), (C), and
				(D);
								
					(N)in paragraph (16), as so
			 redesignated—
						(i)by striking
			 adequate system and inserting effective
			 system;
						(ii)by striking
			 requirements of paragraph (11), and all that follows through
			 monitoring to the Administrator and inserting the core
			 requirements are met, and for annual reporting to the Administrator of such
			 plan, including the results of such monitoring and all related enforcement and
			 educational activities; and
						(iii)by striking , in
			 the opinion of the Administrator,;
						(O)in paragraph (17), as so
			 redesignated, by inserting ethnicity, after
			 race,;
					(P)in paragraph (24), as so
			 redesignated—
						(i)in subparagraph (B), by
			 striking and at the end;
						(ii)in subparagraph
			 (C)—
							(I)in clause (i), by
			 striking and at the end;
							(II)in clause (ii), by
			 adding and at the end; and
							(III)by adding at the end
			 the following:
								
									(iii)if such court
				determines the juvenile should be placed in a secure detention facility or
				correctional facility for violating such order—
										(I)the court shall issue a
				written order that—
											(aa)identifies the valid
				court order that has been violated;
											(bb)specifies the factual
				basis for determining that there is reasonable cause to believe that the
				juvenile has violated such order;
											(cc)includes findings of
				fact to support a determination that there is no appropriate less restrictive
				alternative available to placing the juvenile in such a facility, with due
				consideration to the best interest of the juvenile;
											(dd)specifies the length of
				time, not to exceed 7 days, that the juvenile may remain in a secure detention
				facility or correctional facility, and includes a plan for the juvenile’s
				release from such facility; and
											(ee)may not be renewed or
				extended; and
											(II)the court may not issue
				a second or subsequent order described in subclause (I) relating to a juvenile,
				unless the juvenile violates a valid court order after the date on which the
				court issues an order described in subclause
				(I);
										;
				and
							(iii)by adding at the end
			 the following:
							
								(D)there are procedures in
				place to ensure that any juvenile held in a secure detention facility or
				correctional facility pursuant to a court order described in this paragraph
				does not remain in custody longer than 7 days or the length of time authorized
				by the court, which ever is shorter; and
								(E)not later than 3 years
				after the date of enactment of the Juvenile
				Justice and Delinquency Prevention Reauthorization Act of 2009
				with a 1 year extension for each additional year that the State can demonstrate
				hardship as determined by the Administrator, the State will eliminate the use
				of valid court orders to provide secure lockup of status
				offenders;
								;
						(Q)in paragraph (26), as so
			 redesignated, by striking section 222(d) and inserting
			 section 222(e);
					(R)in paragraph (27), as so
			 redesignated—
						(i)by inserting and
			 in accordance with confidentiality concerns,  after maximum
			 extent practicable,; and
						(ii)by striking the
			 semicolon at the end and inserting the following: “, so as to provide
			 for—
							
								(A)a compilation of data
				reflecting information on juveniles entering the juvenile justice system with a
				prior reported history as victims of child abuse or neglect through arrest,
				court intake, probation and parole, juvenile detention, and corrections;
				and
								(B)a plan to use the data
				described in subparagraph (A) to provide necessary services for the treatment
				of victims of child abuse and neglect who have entered, or are at risk of
				entering, the juvenile justice system;
								;
				
						(S)in paragraph (28), as so
			 redesignated—
						(i)by striking
			 establish policies and inserting establish protocols,
			 policies, procedures,; and
						(ii)by striking
			 and at the end;
						(T)in paragraph (29), as so
			 redesignated, by striking the period at the end and inserting a semicolon;
			 and
					(U)by adding at the end the
			 following:
						
							(30)provide for the
				coordinated use of funds provided under this Act with other Federal and State
				funds directed at juvenile delinquency prevention and intervention
				programs;
							(31)develop policies and
				procedures, and provide training for facility staff to eliminate the use of
				dangerous practices, unreasonable restraints, and unreasonable isolation,
				including by developing effective behavior management techniques;
							(32)describe—
								(A)how the State will ensure
				that mental health and substance abuse screening, assessment, referral, and
				treatment for juveniles in the juvenile justice system includes efforts to
				implement an evidence-based mental health and substance abuse disorder
				screening and assessment program for all juveniles held in a secure facility
				for a period of more than 24 hours that provides for 1 or more initial
				screenings and, if an initial screening of a juvenile demonstrates a need,
				further assessment;
								(B)the method to be used by
				the State to provide screening and, where needed, assessment, referral, and
				treatment for youth who request or show signs of needing mental health or
				substance abuse screening, assessment, referral, or treatment during the period
				after the initial screening that the youth is incarcerated;
								(C)the method to be used by
				the State to provide or arrange for mental health and substance abuse disorder
				treatment for juveniles determined to be in need of such treatment; and
								(D)the policies of the State
				designed to develop and implement comprehensive collaborative State or local
				plans to meet the service needs of juveniles with mental health or substance
				abuse needs who come into contact with the justice system and the families of
				the juveniles;
								(33)provide procedural
				safeguards to adjudicated juveniles, including—
								(A)a written case plan for
				each juvenile, based on an assessment of the needs of the juvenile and
				developed and updated in consultation with the juvenile, the family of the
				juvenile, and, if appropriate, counsel for the juvenile, that—
									(i)describes the pre-release
				and post-release programs and reentry services that will be provided to the
				juvenile;
									(ii)describes the living
				arrangement to which the juvenile is to be discharged; and
									(iii)establishes a plan for
				the enrollment of the juvenile in post-release health care, behavioral health
				care, educational, vocational, training, family support, public assistance, and
				legal services programs, as appropriate;
									(B)as appropriate, a hearing
				that—
									(i)shall take place in a
				family or juvenile court or another court (including a tribal court) of
				competent jurisdiction, or by an administrative body appointed or approved by
				the court, not earlier than 30 days before the date on which the juvenile is
				scheduled to be released, and at which the juvenile would be represented by
				counsel; and
									(ii)shall determine the
				discharge plan for the juvenile, including a determination of whether a safe,
				appropriate, and permanent living arrangement has been secured for the juvenile
				and whether enrollment in health care, behavioral health care, educational,
				vocational, training, family support, public assistance and legal services, as
				appropriate, has been arranged for the juvenile; and
									(C)policies to ensure that
				discharge planning and procedures—
									(i)are accomplished in a
				timely fashion prior to the release from custody of each adjudicated juvenile;
				and
									(ii)do not delay the release
				from custody of the juvenile; and
									(34)provide a description of
				the use by the State of funds for reentry and aftercare services for juveniles
				released from the juvenile justice
				system.
							;
				
					(2)in subsection (c)—
					(A)in the matter preceding
			 paragraph (1)—
						(i)by striking
			 applicable requirements of paragraphs (11), (12), (13), and (22) of
			 subsection (a) and inserting core requirements;
			 and
						(ii)by striking 2001,
			 then and inserting 2010;
						(B)in paragraph (1)—
						(i)by striking the
			 subsequent fiscal year and inserting that fiscal year;
			 and
						(ii)by striking ,
			 and at the end and inserting a semicolon;
						(C)in paragraph
			 (2)(B)(ii)—
						(i)by inserting ,
			 administrative, after appropriate executive; and
						(ii)by striking the period
			 at the end and inserting , as specified in section 222(c); and;
			 and
						(D)by adding at the end the
			 following:
						
							(3)the State shall submit to
				the Administrator a report detailing the reasons for noncompliance with the
				core requirements, including the plan of the State to regain full compliance,
				and the State shall make publicly available such report, not later than 30 days
				after the date on which the Administrator approves the report, by posting the
				report on a publicly available
				website.
							;
					(3)in subsection (d)—
					(A)by striking
			 section 222(d) and inserting section
			 222(e);
					(B)by striking
			 described in paragraphs (11), (12), (13), and (22) of subsection
			 (a) and inserting described in the core requirements;
			 and
					(C)by striking the
			 requirements under paragraphs (11), (12), (13), and (22) of subsection
			 (a) and inserting the core requirements; and
					(4)by striking subsection
			 (f) and inserting the following:
					
						(f)Compliance
				determination
							(1)In
				generalNot later than 60 days after the date of receipt of
				information indicating that a State may be out of compliance with any of the
				core requirements, the Administrator shall determine whether the State is in
				compliance with the core requirements.
							(2)ReportingThe
				Administrator shall—
								(A)issue an annual public
				report—
									(i)describing any
				determination described in paragraph (1) made during the previous year,
				including a summary of the information on which the determination is based and
				the actions to be taken by the Administrator (including a description of any
				reduction imposed under subsection (c)); and
									(ii)for any such
				determination that a State is out of compliance with any of the core
				requirements, describing the basis for the determination; and
									(B)make the report described
				in subparagraph (A) available on a publicly available website.
								(g)Technical
				assistance
							(1)Organization of State
				advisory group member representativesThe Administrator shall
				provide technical and financial assistance to an agency, institution, or
				organization to assist in carrying out the activities described in paragraph
				(3). The functions and activities of an agency, institution, or organization
				under this subsection shall not be subject to the Federal Advisory Committee
				Act.
							(2)CompositionTo
				be eligible to receive assistance under this subsection, an agency,
				institution, or organization shall—
								(A)be governed by
				individuals who—
									(i)have been appointed by a
				chief executive of a State to serve as a member of a State advisory group
				established under subsection (a)(3); and
									(ii)are elected to serve as
				a governing officer of such an agency, institution, or organization by a
				majority of the member Chairs (or the designees of the member Chairs) of all
				State advisory groups established under subsection (a)(3);
									(B)include member
				representatives—
									(i)from a majority of the
				State advisory groups established under subsection (a)(3); and
									(ii)who are representative
				of regionally and demographically diverse State jurisdictions; and
									(C)annually seek advice from
				the Chairs (or the designees of the member Chairs) of each State advisory group
				established under subsection (a)(3) to implement the advisory functions
				specified in subparagraphs (D) and (E) of paragraph (3) of this
				subsection.
								(3)ActivitiesTo
				be eligible to receive assistance under this subsection, an agency,
				institution, or organization shall agree to—
								(A)conduct an annual
				conference of the member representatives of the State advisory groups
				established under subsection (a)(3) for purposes relating to the activities of
				such State advisory groups;
								(B)disseminate information,
				data, standards, advanced techniques, and program models;
								(C)review Federal policies
				regarding juvenile justice and delinquency prevention;
								(D)advise the Administrator
				regarding particular functions or aspects of the work of the Office; and
								(E)advise the President and
				Congress regarding State perspectives on the operation of the Office and
				Federal legislation relating to juvenile justice and delinquency
				prevention.
								.
				206.Authority to make
			 grantsSection 241(a) of the
			 Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5651(a)) is
			 amended—
				(1)in paragraph (1), by
			 inserting status offenders, before juvenile offenders,
			 and juveniles;
				(2)in paragraph (5), by
			 striking juvenile offenders and juveniles and inserting
			 status offenders, juvenile offenders, and juveniles;
				(3)in paragraph (10), by
			 inserting , including juveniles with disabilities before the
			 semicolon;
				(4)in paragraph (17), by
			 inserting truancy prevention and reduction, after
			 mentoring,;
				(5)in paragraph (24), by
			 striking and at the end;
				(6)by redesignating
			 paragraph (25) as paragraph (26); and
				(7)by inserting after
			 paragraph (24) the following:
					
						(25)projects that support
				the establishment of partnerships between a State and a university, institution
				of higher education, or research center designed to improve the recruitment,
				selection, training, and retention of professional personnel in the fields of
				medicine, law enforcement, judiciary, juvenile justice, social work and child
				protection, education, and other relevant fields who are engaged in, or intend
				to work in, the field of prevention, identification, and treatment of
				delinquency;
				and
						.
				207.Grants to Indian
			 tribes
				(a)In
			 generalSection 246(a)(2) of
			 the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C.
			 5656(a)(2)) is amended—
					(1)by striking subparagraph (A);
					(2)by redesignating
			 subparagraphs (B) through (E) as subparagraphs (A) through (D), respectively;
			 and
					(3)in subparagraph (B)(ii),
			 as so redesignated, by striking subparagraph (B) and inserting
			 subparagraph (A).
					(b)Technical and
			 conforming amendmentSection 223(a)(7)(A) of the Juvenile Justice
			 and Delinquency Prevention Act of 1974 (42 U.S.C. 5633(a)(7)(A)) is amended by
			 striking (including any geographical area in which an Indian tribe
			 performs law enforcement functions) and inserting (including any
			 geographical area of which an Indian tribe has jurisdiction).
				208.Research and
			 evaluation; statistical analyses; information dissemination
				(a)In
			 generalSection 251 of the
			 Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5661) is
			 amended—
					(1)in subsection (a)—
						(A)in paragraph (1)—
							(i)in the matter proceeding
			 subparagraph (A), by striking may and inserting
			 shall;
							(ii)in subparagraph (A), by
			 striking plan and identify and inserting annually provide
			 a written and publicly available plan to identify; and
							(iii)in subparagraph
			 (B)—
								(I)by amending clause (iii)
			 to read as follows:
									
										(iii)successful efforts to
				prevent status offenders and first-time minor offenders from subsequent
				involvement with the criminal justice
				system;
										;
				
								(II)by amending clause (vii)
			 to read as follows:
									
										(vii)the prevalence and
				duration of behavioral health needs (including mental health, substance abuse,
				and co-occurring disorders) among juveniles pre-placement and post-placement
				when held in the custody of secure detention and corrections facilities,
				including an examination of the effects of
				confinement;
										;
				
								(III)by redesignating
			 clauses (ix), (x), and (xi) as clauses (xi), (xii), and (xiii), respectively;
			 and
								(IV)by inserting after
			 clause (viii) the following:
									
										(ix)training efforts and
				reforms that have produced reductions in or elimination of the use of dangerous
				practices;
										(x)methods to improve the
				recruitment, selection, training, and retention of professional personnel in
				the fields of medicine, law enforcement, judiciary, juvenile justice, social
				work and child protection, education, and other relevant fields who are engaged
				in, or intend to work in, the field of prevention, identification, and
				treatment of delinquency;
										;
				and
								(B)in paragraph (4)—
							(i)in the matter preceding
			 subparagraph (A), by inserting and not later than 1 year after the date
			 of enactment of the Juvenile Justice and
			 Delinquency Prevention Reauthorization Act of 2009 after
			 date of enactment of this paragraph;
							(ii)in subparagraph (F), by
			 striking and at the end;
							(iii)in subparagraph (G), by
			 striking the period at the end and inserting a semicolon; and
							(iv)by adding at the end the
			 following:
								
									(H)a description of the best
				practices in discharge planning; and
									(I)an assessment of living
				arrangements for juveniles who cannot return to the homes of the
				juveniles.
									;
				
							(2)in subsection (b), in the
			 matter preceding paragraph (a), by striking may and inserting
			 shall; and
					(3)by adding at the end the
			 following:
						
							(f)National recidivism
				measureThe Administrator, in consultation with experts in the
				field of juvenile justice research, recidivism, and data collection,
				shall—
								(1)establish a uniform
				method of data collection and technology that States shall use to evaluate data
				on juvenile recidivism on an annual basis;
								(2)establish a common
				national juvenile recidivism measurement system; and
								(3)make cumulative juvenile
				recidivism data that is collected from States available to the
				public.
								.
					(b)Studies
					(1)Assessment of treating
			 juveniles as adultsThe Administrator shall—
						(A)not later than 3 years
			 after the date of enactment of this Act, assess the effectiveness of the
			 practice of treating youth under 18 years of age as adults for purposes of
			 prosecution in criminal court; and
						(B)not later than 42 months
			 after the date of enactment of this Act, submit to Congress and the President,
			 and make publicly available, a report on the findings and conclusions of the
			 assessment under subparagraph (A) and any recommended changes in law identified
			 as a result of the assessment under subparagraph (A).
						(2)Outcome study of former
			 juvenile offendersThe Administrator shall conduct a study of
			 adjudicated juveniles and publish a report on the outcomes for juveniles who
			 have reintegrated into the community, which shall include information on the
			 outcomes relating to family reunification, housing, education, employment,
			 health care, behavioral health care, and repeat offending.
					(3)DisabilitiesNot
			 later than 2 years after the date of enactment of this Act, the Administrator
			 shall conduct a study that addresses the prevalence of disability and various
			 types of disabilities in the juvenile justice population.
					(4)Definition of
			 AdministratorIn this subsection, the term
			 Administrator means the head of the Office of Juvenile Justice and
			 Delinquency Prevention.
					209.Training and technical
			 assistanceSection 252 of the
			 Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5662) is
			 amended—
				(1)in subsection (a)—
					(A)in the matter preceding
			 paragraph (1), by striking may;
					(B)in paragraph (1), by
			 inserting shall before develop and carry out
			 projects; and
					(C)in paragraph (2), by
			 inserting may before make grants to and contracts
			 with;
					(2)in subsection (b)—
					(A)in the matter preceding
			 paragraph (1), by striking may;
					(B)in paragraph (1)—
						(i)by inserting
			 shall before develop and implement projects;
			 and
						(ii)by striking
			 and at the end;
						(C)in paragraph (2)—
						(i)by inserting
			 may before make grants to and contracts with;
			 and
						(ii)by striking the period
			 at the end and inserting a semicolon; and
						(D)by adding at the end the
			 following:
						
							(3)shall provide technical
				assistance to States and units of local government on achieving compliance with
				the amendments made by the Juvenile Justice
				and Delinquency Prevention Reauthorization Act of 2009;
				and
							(4)shall provide technical
				assistance to States in support of efforts to establish partnerships between
				the State and a university, institution of higher education, or research center
				designed to improve the recruitment, selection, training, and retention of
				professional personnel in the fields of medicine, law enforcement, judiciary,
				juvenile justice, social work and child protection, education, and other
				relevant fields who are engaged in, or intend to work in, the field of
				prevention, identification, and treatment of
				delinquency.
							;
				and
					(3)by adding at the end the
			 following:
					
						(d)Technical assistance to
				States regarding legal representation of childrenThe
				Administrator shall develop and issue standards of practice for attorneys
				representing children, and ensure that the standards are adapted for use in
				States.
						(e)Training and technical
				assistance for local and State juvenile detention and corrections
				personnelThe Administrator shall coordinate training and
				technical assistance programs with juvenile detention and corrections personnel
				of States and units of local government to—
							(1)promote methods for
				improving conditions of juvenile confinement, including those that are designed
				to minimize the use of dangerous practices, unreasonable restraints, and
				isolation; and
							(2)encourage alternative
				behavior management techniques.
							(f)Training and technical
				assistance To support mental health or substance abuse treatment including
				home-based or community-based careThe Administrator shall
				provide training and technical assistance, in conjunction with the appropriate
				public agencies, to individuals involved in making decisions regarding the
				disposition of cases for youth who enter the juvenile justice system about the
				appropriate services and placement for youth with mental health or substance
				abuse needs, including—
							(1)juvenile justice intake
				personnel;
							(2)probation
				officers;
							(3)juvenile court judges and
				court services personnel;
							(4)prosecutors and
				court-appointed counsel; and
							(5)family members of
				juveniles and family
				advocates.
							.
				210. Grants for youth and
			 family serving organizationsSection 261 of the Juvenile Justice and
			 Delinquency Prevention Act of 1974 (42 U.S.C. 5665) is amended by adding at the
			 end the following:
				
					(c)Grants for youth and
				family serving organizations
						(1)In
				generalThe Administrator, using a competitive process, may make
				grants to and enter contracts with qualified youth and family serving
				organizations, or combinations thereof, to provide an integrated continuum of
				services and programs for the prevention, control, or reduction of juvenile
				delinquency.
						(2)DefinitionsIn
				this subsection—
							(A)the term integrated
				continuum of services and programs means a variety of services and
				programs for youth at risk of becoming juvenile offenders and families of such
				youth, with each service or program—
								(i)sharing a well-defined
				set of procedures and practices that are applied similarly in different
				situations and programs;
								(ii)being replicable and
				producing results that can be observed, tracked, and measured;
								(iii)sharing a common theory
				and philosophy of care;
								(iv)operating in a manner
				that allows youth and families to move across different service levels and
				expect and experience the same teaching methods, language, expectations, and
				outcome goals from caregivers and other providers; and
								(v)allowing each youth and
				family to maintain and build on the success achieved at a previous level of
				service; and
								(B)the term qualified
				youth and family serving organization means a private, nonprofit youth
				and family serving organization that—
								(i)provides an integrated
				continuum of programs and services for youth at risk of becoming juvenile
				offenders and the families of such youth in areas affected by poverty and
				violence;
								(ii)serves a large
				percentage of eligible youth at risk of becoming juvenile offenders and
				provides evidence-based, or evidence-informed, services and programs;
								(iii)teaches social and
				independent living skills for youth and families, builds healthy relationships
				between youth and families, and promotes self-government and self-determination
				for all youth and families served; and
								(iv)is successful in
				balancing public funds with private donations and maximizing community
				involvement.
								.
			211.Incentive grants for
			 State and local programsTitle
			 II of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C.
			 5611 et seq.) is amended—
				(1)by redesignating part F as part G;
			 and
				(2)by inserting after part E
			 the following:
					
						FIncentive grants for
				State and local programs
							271.Incentive
				grants
								(a)Incentive grant
				fundsThe Administrator may make incentive grants to a State,
				unit of local government, or combination of States and local governments to
				assist a State, unit of local government, or combination thereof in carrying
				out an activity identified in subsection (b)(1).
								(b)Use of funds
									(1)In
				generalAn incentive grant made by the Administrator under this
				section may be used to—
										(A)increase the use of
				evidence based or promising prevention and intervention programs;
										(B)improve the recruitment,
				selection, training, and retention of professional personnel (including in the
				fields of medicine, law enforcement, judiciary, juvenile justice, social work,
				and child prevention) who are engaged in, or intend to work in, the field of
				prevention, intervention, and treatment of juveniles to reduce
				delinquency;
										(C)establish or support a
				partnership between juvenile justice agencies of a State or unit of local
				government and mental health authorities of State or unit of local government
				to establish and implement programs to ensure there are adequate mental health
				and substance abuse screening, assessment, referral, treatment, and after-care
				services for juveniles who come into contact with the justice system by—
											(i)carrying out programs
				that divert from incarceration juveniles who come into contact with the justice
				system (including facilities contracted for operation by State or local
				juvenile authorities) and have mental health or substance abuse needs—
												(I)when such juveniles are
				at imminent risk of being taken into custody;
												(II)at the time such
				juveniles are initially taken into custody;
												(III)after such juveniles
				are charged with an offense or act of juvenile delinquency;
												(IV)after such juveniles are
				adjudicated delinquent and before case disposition; and
												(V)after such juveniles are
				committed to secure placement; or
												(ii)improving treatment of
				juveniles with mental health needs by working to ensure—
												(I)that—
													(aa)initial mental health
				screening is—
														(AA)completed for a juvenile
				immediately upon entering the juvenile justice system or a juvenile facility;
				and
														(BB)conducted by qualified
				health and mental health professionals or by staff who have been trained by
				qualified health, mental health, and substance abuse professionals; and
														(bb)in the case of
				screening, results that indicate possible need for mental health or substance
				abuse services are reviewed by qualified mental health or substance abuse
				treatment professionals not later than 24 hours after the screening;
													(II)that a juvenile who
				suffers from an acute mental disorder, is suicidal, or is in need of medical
				attention due to intoxication is—
													(aa)placed in or immediately
				transferred to an appropriate medical or mental health facility; and
													(bb)only admitted to a
				secure correctional facility with written medical clearance;
													(III)that—
													(aa)for a juvenile
				identified by a screening as needing a mental health assessment, the mental
				health assessment and any indicated comprehensive evaluation or individualized
				treatment plan are written and implemented—
														(AA)not later than 2 weeks
				after the date on which the juvenile enters the juvenile justice system;
				or
														(BB)if a juvenile is
				entering a secure facility, not later than 1 week after the date on which the
				juvenile enters the juvenile justice system; and
														(bb)the assessments
				described in item (aa) are completed by qualified health, mental health, and
				substance abuse professionals;
													(IV)that—
													(aa)if the need for
				treatment is indicated by the assessment of a juvenile, the juvenile is
				referred to or treated by a qualified professional;
													(bb)a juvenile who is
				receiving treatment for a mental health or substance abuse need on the date of
				the assessment continues to receive treatment;
													(cc)treatment of a juvenile
				continues until a qualified mental health professional determines that the
				juvenile is no longer in need of treatment; and
													(dd)treatment plans for
				juveniles are reevaluated at least every 30 days;
													(V)that—
													(aa)discharge plans are
				prepared for an incarcerated juvenile when the juvenile enters the correctional
				facility in order to integrate the juvenile back into the family and the
				community;
													(bb)discharge plans for an
				incarcerated juvenile are updated, in consultation with the family or guardian
				of a juvenile, before the juvenile leaves the facility; and
													(cc)discharge plans address
				the provision of aftercare services;
													(VI)that any juvenile in the
				juvenile justice system receiving psychotropic medications is—
													(aa)under the care of a
				licensed psychiatrist; and
													(bb)monitored regularly by
				trained staff to evaluate the efficacy and side effects of the psychotropic
				medications; and
													(VII)that specialized
				treatment and services are continually available to a juvenile in the juvenile
				justice system who has—
													(aa)a history of mental
				health needs or treatment;
													(bb)a documented history of
				sexual offenses or sexual abuse, as a victim or perpetrator;
													(cc)substance abuse needs or
				a health problem, learning disability, or history of family abuse or violence;
				or
													(dd)developmental
				disabilities;
													(D)provide training, in
				conjunction with the public or private agency that provides mental health
				services, to individuals involved in making decisions involving youth who enter
				the juvenile justice system (including intake personnel, law enforcement,
				prosecutors, juvenile court judges, public defenders, mental health and
				substance abuse service providers and administrators, probation officers, and
				parents) that focuses on—
											(i)the availability of
				screening and assessment tools and the effective use of such tools;
											(ii)the purpose, benefits,
				and need to increase availability of mental health or substance abuse treatment
				programs (including home-based and community-based programs) available to
				juveniles within the jurisdiction of the recipient;
											(iii)the availability of
				public and private services available to juveniles to pay for mental health or
				substance abuse treatment programs; or
											(iv)the appropriate use of
				effective home-based and community-based alternatives to juvenile justice or
				mental health system institutional placement; and
											(E)develop comprehensive
				collaborative plans to address the service needs of juveniles with mental
				health or substance abuse disorders who are at risk of coming into contact with
				the juvenile justice system that—
											(i)revise and improve the
				delivery of intensive home-based and community-based services to juveniles who
				have been in contact with or who are at risk of coming into contact with the
				justice system;
											(ii)determine how the
				service needs of juveniles with mental health or substance abuse disorders who
				come into contact with the juvenile justice system will be furnished from the
				initial detention stage until after discharge in order for these juveniles to
				avoid further contact with the justice system;
											(iii)demonstrate that the
				State or unit of local government has entered into appropriate agreements with
				all entities responsible for providing services under the plan, such as the
				agency of the State or unit of local government charged with administering
				juvenile justice programs, the agency of the State or unit of local government
				charged with providing mental health services, the agency of the State or unit
				of local government charged with providing substance abuse treatment services,
				the educational agency of the State or unit of local government, the child
				welfare system of the State or local government, and private nonprofit
				community-based organizations;
											(iv)ensure that the State or
				unit of local government has in effect any laws necessary for services to be
				delivered in accordance with the plan;
											(v)establish a network of
				individuals (or incorporates an existing network) to provide coordination
				between mental health service providers, substance abuse service providers,
				probation and parole officers, judges, corrections personnel, law enforcement
				personnel, State and local educational agency personnel, parents and families,
				and other appropriate parties regarding effective treatment of juveniles with
				mental health or substance abuse disorders;
											(vi)provide for cross-system
				training among law enforcement personnel, corrections personnel, State and
				local educational agency personnel, mental health service providers, and
				substance abuse service providers to enhance collaboration among
				systems;
											(vii)provide for coordinated
				and effective aftercare programs for juveniles who have been diagnosed with a
				mental health or substance abuse disorder and who are discharged from
				home-based care, community-based care, any other treatment program, secure
				detention facilities, secure correctional facilities, or jail;
											(viii)provide for the
				purchase of technical assistance to support the implementation of the
				plan;
											(ix)estimate the costs of
				implementing the plan and proposes funding sources sufficient to meet the
				non-Federal funding requirements for implementation of the plan under
				subsection (c)(2)(E);
											(x)describe the methodology
				to be used to identify juveniles at risk of coming into contact with the
				juvenile justice system;
											(xi)provide a written plan
				to ensure that all training and services provided under the plan will be
				culturally and linguistically competent; and
											(xii)describe the outcome
				measures and benchmarks that will be used to evaluate the progress and
				effectiveness of the plan.
											(2)Coordination and
				administrationA State or unit of local government receiving a
				grant under this section shall ensure that—
										(A)the use of the grant
				under this section is developed as part of the State plan required under
				section 223(a); and
										(B)not more than 5 percent
				of the amount received under this section is used for administration of the
				grant under this section.
										(c)Application
									(1)In
				generalA State or unit of local government desiring a grant
				under this section shall submit an application at such time, in such manner,
				and containing such information as the Administrator may prescribe.
									(2)ContentsIn
				accordance with guidelines that shall be established by the Administrator, each
				application for incentive grant funding under this section shall—
										(A)describe any activity or
				program the funding would be used for and how the activity or program is
				designed to carry out 1 or more of the activities described in subsection
				(b);
										(B)if any of the funds
				provided under the grant would be used for evidence based or promising
				prevention or intervention programs, include a detailed description of the
				studies, findings, or practice knowledge that support the assertion that such
				programs qualify as evidence based or promising;
										(C)for any program for which
				funds provided under the grant would be used that is not evidence based or
				promising, include a detailed description of any studies, findings, or practice
				knowledge which support the effectiveness of the program;
										(D)if the funds provided
				under the grant will be used for an activity described in subsection (b)(1)(D),
				include a certification that the State or unit of local government—
											(i)will work with public or
				private entities in the area to administer the training funded under subsection
				(b)(1)(D), to ensure that such training is comprehensive, constructive,
				linguistically and culturally competent, and of a high quality;
											(ii)is committed to a goal
				of increasing the diversion of juveniles coming under its jurisdiction into
				appropriate home-based or community-based care when the interest of the
				juvenile and public safety allow;
											(iii)intends to use amounts
				provided under a grant under this section for an activity described in
				subsection (b)(1)(D) to further such goal; and
											(iv)has a plan to
				demonstrate, using appropriate benchmarks, the progress of the agency in
				meeting such goal; and
											(E)if the funds provided
				under the grant will be used for an activity described in subsection (b)(1)(D),
				include a certification that not less than 25 percent of the total cost of the
				training described in subsection (b)(1)(D) that is conducted with the grant
				under this section will be contributed by non-Federal sources.
										(d)Requirements for grants
				To establish partnerships
									(1)Mandatory
				reportingA State or unit of local government receiving a grant
				for an activity described in subsection (b)(1)(C) shall keep records of the
				incidence and types of mental health and substance abuse disorders in their
				juvenile justice populations, the range and scope of services provided, and
				barriers to service. The State or unit of local government shall submit an
				analysis of this information yearly to the Administrator.
									(2)Staff ratios for
				correctional facilitiesA State or unit of local government
				receiving a grant for an activity described in subsection (b)(1)(C) shall
				require that a secure correctional facility operated by or on behalf of that
				State or unit of local government—
										(A)has a minimum ratio of
				not fewer than 1 mental health and substance abuse counselor for every 50
				juveniles, who shall be professionally trained and certified or
				licensed;
										(B)has a minimum ratio of
				not fewer than 1 clinical psychologist for every 100 juveniles; and
										(C)has a minimum ratio of
				not fewer than 1 licensed psychiatrist for every 100 juveniles receiving
				psychiatric care.
										(3)Limitation on
				isolationA State or unit of local government receiving a grant
				for an activity described in subsection (b)(1)(C) shall require that—
										(A)isolation is used only
				for immediate and short-term security or safety reasons;
										(B)no juvenile is placed in
				isolation without approval of the facility superintendent or chief medical
				officer or their official staff designee;
										(C)all instances in which a
				juvenile is placed in isolation are documented in the file of a juvenile along
				with the justification;
										(D)a juvenile is in
				isolation only the amount of time necessary to achieve security and safety of
				the juvenile and staff;
										(E)staff monitor each
				juvenile in isolation once every 15 minutes and conduct a professional review
				of the need for isolation at least every 4 hours; and
										(F)any juvenile held in
				isolation for 24 hours is examined by a physician or licensed
				psychologist.
										(4)Medical and mental
				health emergenciesA State or unit of local government receiving
				a grant for an activity described in subsection (b)(1)(C) shall require that a
				correctional facility operated by or on behalf of that State or unit of local
				government has written policies and procedures on suicide prevention. All staff
				working in a correctional facility operated by or on behalf of a State or unit
				of local government receiving a grant for an activity described in subsection
				(b)(1)(C) shall be trained and certified annually in suicide prevention. A
				correctional facility operated by or on behalf of a State or unit of local
				government receiving a grant for an activity described in subsection (b)(1)(C)
				shall have a written arrangement with a hospital or other facility for
				providing emergency medical and mental health care. Physical and mental health
				services shall be available to an incarcerated juvenile 24 hours per day, 7
				days per week.
									(5)IDEA and Rehabilitation
				ActA State or unit of local government receiving a grant for an
				activity described in subsection (b)(1)(C) shall require that all juvenile
				facilities operated by or on behalf of the State or unit of local government
				abide by all mandatory requirements and timelines set forth under the
				Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.) and
				section 504 of the Rehabilitation Act of
				1973 (29 U.S.C. 794).
									(6)Fiscal
				responsibilityA State or unit of local government receiving a
				grant for an activity described in subsection (b)(1)(C) shall provide for such
				fiscal control and fund accounting procedures as may be necessary to ensure
				prudent use, proper disbursement, and accurate accounting of funds received
				under this section that are used for an activity described in subsection
				(b)(1)(C).
									.
				212.Authorization of
			 appropriationsSection 299 of
			 the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5671) is
			 amended—
				(1)in subsection (a)—
					(A)in the subsection
			 heading, by striking parts C and E and inserting
			 parts C, E, and
			 F;
					(B)in paragraph (1), by
			 striking this title and all that follows and inserting the
			 following: “this title—
						
							(A)$245,900,000 for fiscal
				year 2011;
							(B)$295,100,000 for fiscal
				year 2012;
							(C)$344,300,000 for fiscal
				year 2013;
							(D)$393,500,000 for fiscal
				year 2014; and
							(E)$442,700,000 for fiscal
				year 2015.
							;
				and
					(C)in paragraph (2), in the
			 matter preceding subparagraph (A), by striking parts C and E and
			 inserting parts C, E, and F;
					(2)in subsection (b), by
			 striking fiscal years 2003, 2004, 2005, 2006, and 2007 and
			 inserting fiscal years 2011, 2012, 2013, 2014, and 2015;
				(3)in subsection (c)—
					(A)by inserting
			 (other than section 216(c)) after Part E;
			 and
					(B)by striking fiscal
			 years 2003, 2004, 2005, 2006, and 2007 and inserting fiscal
			 years 2011, 2012, 2013, 2014, and 2015;
					(4)by redesignating
			 subsection (d) as subsection (f); and
				(5)by inserting after
			 subsection (c) the following:
					
						(d)Authorization of
				appropriations for part E, section 261(c)There are authorized to
				be appropriated to carry out section 261(c), and authorized to remain available
				until expended—
							(1)$23,000,000 for each of
				fiscal years 2011, 2012, and 2013;
							(2)$8,000,000 for fiscal
				year 2014; and
							(3)$3,000,000 for fiscal
				year 2015.
							(e)Authorization of
				appropriations for part F
							(1)In
				generalThere are authorized to be appropriated to carry out part
				F, and authorized to remain available until expended, $80,000,000 for each of
				fiscal years 2011, 2012, 2013, 2014, and 2015.
							(2)AllocationOf
				the sums that are appropriated for a fiscal year to carry out part F—
								(A)not less than 40 percent
				shall be used to fund programs that are carrying out an activity described in
				subparagraph (C), (D), or (E) of section 271(b)(1); and
								(B)not less than 50 percent
				shall be used to fund programs that are carrying out an activity described in
				subparagraph (A) of that
				section.
								.
				213.Administrative
			 authoritySection 299A(e) of
			 the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5672(e))
			 is amended by striking requirements described in paragraphs (11), (12),
			 and (13) of section 223(a) and inserting core
			 requirements.
			214.Authority for Federal
			 pretrial services with respect to juvenilesSection 3154 of title 18, United States
			 Code, is amended—
				(1)by redesignating
			 paragraph (14) as paragraph (15); and
				(2)by inserting after
			 paragraph (13) the following:
					
						(14)Perform, in a manner
				appropriate for juveniles, any of the functions identified in this section with
				respect to juveniles awaiting adjudication, trial, or disposition under chapter
				403 of this title who are not
				detained.
						.
				215.Technical and
			 conforming amendmentsThe
			 Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601 et
			 seq.) is amended—
				(1)in section 204(b)(6), by
			 striking section 223(a)(15) and inserting section
			 223(a)(16);
				(2)in section 246(a)(2)(D), by striking
			 section 222(c) and inserting section 222(d);
			 and
				(3)in section 299D(b), of by striking
			 section 222(c) and inserting section
			 222(d).
				IIIIncentive grants for
			 local delinquency prevention programs
			301.DefinitionsSection 502 of the Incentive Grants for
			 Local Delinquency Prevention Programs Act of 2002 (42 U.S.C. 5781) is
			 amended—
				(1)in the section heading, by striking
			 DEFINITION and inserting
			 DEFINITIONS; and
				(2)by striking this
			 title, the term and inserting the following: “this title—
					
						(1)the term
				mentoring means matching 1 adult with 1 or more youths (not to
				exceed 4 youths) for the purpose of providing guidance, support, and
				encouragement aimed at developing the character of the youths, where the adult
				and youths meet regularly for not less than 4 hours each month for not less
				than a 9-month period; and
						(2)the
				term
						.
				302.Grants for delinquency
			 prevention programsSection
			 504(a) of the Incentive Grants for Local Delinquency Prevention Programs Act of
			 2002 (42 U.S.C. 5783(a)) is amended—
				(1)in paragraph (7), by
			 striking and at the end;
				(2)in paragraph (8), by
			 striking the period at the end and inserting ; and; and
				(3)by adding at the end the
			 following:
					
						(9)mentoring
				programs.
						.
				303.Authorization of
			 appropriationsSection 505 of
			 the Incentive Grants for Local Delinquency Prevention Programs Act of 2002 (42
			 U.S.C. 5784) is amended to read as follows:
				
					505.Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this title—
						(1)$322,800,000 for fiscal
				year 2011;
						(2)$373,400,000 for fiscal
				year 2012;
						(3)$424,000,000 for fiscal
				year 2013;
						(4)$474,600,000 for fiscal
				year 2014; and
						(5)$525,200,000 for fiscal
				year
				2015.
						.
			304.Technical and
			 conforming amendmentThe
			 Juvenile Justice and Delinquency Prevention Act of 1974 is amended by striking
			 title V, as added by the Juvenile Justice and Delinquency Prevention Act of
			 1974 (Public Law 93–415; 88 Stat. 1133) (relating to miscellaneous and
			 conforming amendments).
			IVPRECAUTION Act
			401.Short
			 titleThis title may be cited
			 as the Prevention Resources for Eliminating Criminal Activity Using
			 Tailored Interventions in Our Neighborhoods Act of 2009 or the
			 PRECAUTION Act.
			402.PurposesThe purposes of this title are to—
				(1)establish a commitment on
			 the part of the Federal Government to provide leadership on successful crime
			 prevention and intervention strategies;
				(2)further the integration
			 of crime prevention and intervention strategies into traditional law
			 enforcement practices of State and local law enforcement offices around the
			 country;
				(3)develop a plain-language,
			 implementation-focused assessment of those current crime and delinquency
			 prevention and intervention strategies that are supported by rigorous
			 evidence;
				(4)provide additional
			 resources to the National Institute of Justice to administer grants, contracts,
			 and cooperative agreements for research and development for promising crime
			 prevention and intervention strategies;
				(5)develop recommendations
			 for Federal priorities for crime and delinquency prevention and intervention
			 research, development, and funding that may augment important Federal grant
			 programs, including the Edward Byrne Memorial Justice Assistance Grant Program
			 under subpart 1 of part E of title I of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3750 et seq.), grant programs administered by
			 the Office of Community Oriented Policing Services of the Department of
			 Justice, grant programs administered by the Office of Safe and Drug-Free
			 Schools of the Department of Education, and other similar programs; and
				(6)reduce the costs that
			 rising violent crime imposes on interstate commerce.
				403.DefinitionsIn this title, the following definitions
			 shall apply:
				(1)CommissionThe
			 term Commission means the National Commission on Public Safety
			 Through Crime Prevention established under section 404(a).
				(2)Rigorous
			 evidenceThe term rigorous evidence means evidence
			 generated by scientifically valid forms of outcome evaluation, particularly
			 randomized trials (where practicable).
				(3)SubcategoryThe
			 term subcategory means 1 of the following categories:
					(A)Family and community
			 settings (including public health-based strategies).
					(B)Law enforcement settings
			 (including probation-based strategies).
					(C)School settings
			 (including antigang and general antiviolence strategies).
					(4)Top-tierThe
			 term top-tier means any strategy supported by rigorous evidence of
			 the sizable, sustained benefits to participants in the strategy or to
			 society.
				404.National Commission on
			 Public Safety Through Crime Prevention
				(a)EstablishmentThere is established a commission to be
			 known as the National Commission on Public Safety Through Crime
			 Prevention.
				(b)Members
					(1)In
			 generalThe Commission shall be composed of 9 members, of
			 whom—
						(A)3 shall be appointed by
			 the President, 1 of whom shall be the Assistant Attorney General for the Office
			 of Justice Programs or a representative of such Assistant Attorney
			 General;
						(B)2 shall be appointed by
			 the Speaker of the House of Representatives, unless the Speaker is of the same
			 party as the President, in which case 1 shall be appointed by the Speaker of
			 the House of Representatives and 1 shall be appointed by the minority leader of
			 the House of Representatives;
						(C)1 shall be appointed by
			 the minority leader of the House of Representatives (in addition to any
			 appointment made under subparagraph (B));
						(D)2 shall be appointed by
			 the majority leader of the Senate, unless the majority leader is of the same
			 party as the President, in which case 1 shall be appointed by the majority
			 leader of the Senate and 1 shall be appointed by the minority leader of the
			 Senate; and
						(E)1 shall be appointed by
			 the minority leader of the Senate (in addition to any appointment made under
			 subparagraph (D)).
						(2)Persons
			 eligible
						(A)In
			 generalEach member of the Commission shall be an individual who
			 has knowledge or expertise in matters to be studied by the Commission.
						(B)Required
			 representativesAt least—
							(i)2 members of the
			 Commission shall be respected social scientists with experience implementing or
			 interpreting rigorous, outcome-based trials; and
							(ii)2 members of the
			 Commission shall be law enforcement practitioners.
							(3)Consultation
			 requiredThe President, the Speaker of the House of
			 Representatives, the minority leader of the House of Representatives, and the
			 majority leader and minority leader of the Senate shall consult prior to the
			 appointment of the members of the Commission to achieve, to the maximum extent
			 possible, fair and equitable representation of various points of view with
			 respect to the matters to be studied by the Commission.
					(4)TermEach
			 member shall be appointed for the life of the Commission.
					(5)Time for initial
			 appointmentsThe appointment of the members shall be made not
			 later than 60 days after the date of enactment of this Act.
					(6)VacanciesA
			 vacancy in the Commission shall be filled in the manner in which the original
			 appointment was made, and shall be made not later than 60 days after the date
			 on which the vacancy occurred.
					(7)Ex officio
			 membersThe Director of the National Institute of Justice, the
			 Director of the Office of Juvenile Justice and Delinquency Prevention, the
			 Director of the Community Capacity Development Office, the Director of the
			 Bureau of Justice Statistics, the Director of the Bureau of Justice Assistance,
			 and the Director of Community Oriented Policing Services (or a representative
			 of each such director) shall each serve in an ex officio capacity on the
			 Commission to provide advice and information to the Commission.
					(c)Operation
					(1)ChairpersonAt
			 the initial meeting of the Commission, the members of the Commission shall
			 elect a chairperson from among its voting members, by a vote of
			 2/3 of the members of the Commission. The chairperson
			 shall retain this position for the life of the Commission. If the chairperson
			 leaves the Commission, a new chairperson shall be selected, by a vote of
			 2/3 of the members of the Commission.
					(2)MeetingsThe
			 Commission shall meet at the call of the chairperson. The initial meeting of
			 the Commission shall take place not later than 30 days after the date on which
			 all the members of the Commission have been appointed.
					(3)QuorumA
			 majority of the members of the Commission shall constitute a quorum to conduct
			 business, and the Commission may establish a lesser quorum for conducting
			 hearings scheduled by the Commission.
					(4)RulesThe
			 Commission may establish by majority vote any other rules for the conduct of
			 Commission business, if such rules are not inconsistent with this title or
			 other applicable law.
					(d)Public
			 hearings
					(1)In
			 generalThe Commission shall hold public hearings. The Commission
			 may hold such hearings, sit and act at such times and places, take such
			 testimony, and receive such evidence as the Commission considers advisable to
			 carry out its duties under this section.
					(2)Focus of
			 hearingsThe Commission shall hold at least 3 separate public
			 hearings, each of which shall focus on 1 of the subcategories.
					(3)Witness
			 expensesWitnesses requested to appear before the Commission
			 shall be paid the same fees as are paid to witnesses under section 1821 of
			 title 28, United States Code. The per diem and mileage allowances for witnesses
			 shall be paid from funds appropriated to the Commission.
					(e)Comprehensive study of
			 evidence-based crime prevention and intervention strategies
					(1)In
			 generalThe Commission shall carry out a comprehensive study of
			 the effectiveness of crime and delinquency prevention and intervention
			 strategies, organized around the 3 subcategories.
					(2)Matters
			 includedThe study under paragraph (1) shall include—
						(A)a review of research on
			 the general effectiveness of incorporating crime prevention and intervention
			 strategies into an overall law enforcement plan;
						(B)an evaluation of how to
			 more effectively communicate the wealth of social science research to
			 practitioners;
						(C)a review of evidence
			 regarding the effectiveness of specific crime prevention and intervention
			 strategies, focusing on those strategies supported by rigorous evidence;
						(D)an identification
			 of—
							(i)promising areas for
			 further research and development; and
							(ii)other areas representing
			 gaps in the body of knowledge that would benefit from additional research and
			 development;
							(E)an assessment of the best
			 practices for implementing prevention and intervention strategies;
						(F)an assessment of the best
			 practices for gathering rigorous evidence regarding the implementation of
			 intervention and prevention strategies; and
						(G)an assessment of those
			 top-tier strategies best suited for duplication efforts in a range of settings
			 across the country.
						(3)Initial report on
			 top-tier crime prevention and intervention strategies
						(A)DistributionNot
			 later than 18 months after the date on which all members of the Commission have
			 been appointed, the Commission shall submit a public report on the study
			 carried out under this subsection to—
							(i)the President;
							(ii)Congress;
							(iii)the Attorney
			 General;
							(iv)the Chief Federal Public
			 Defender of each district;
							(v)the chief executive of
			 each State;
							(vi)the Director of the
			 Administrative Office of the Courts of each State;
							(vii)the Director of the
			 Administrative Office of the United States Courts; and
							(viii)the attorney general
			 of each State.
							(B)ContentsThe
			 report under subparagraph (A) shall include—
							(i)the findings and
			 conclusions of the Commission;
							(ii)a summary of the
			 top-tier strategies, including—
								(I)a review of the rigorous
			 evidence supporting the designation of each strategy as top-tier;
								(II)a brief outline of the
			 keys to successful implementation for each strategy; and
								(III)a list of references
			 and other information on where further information on each strategy can be
			 found;
								(iii)recommended protocols
			 for implementing crime and delinquency prevention and intervention strategies
			 generally;
							(iv)recommended protocols
			 for evaluating the effectiveness of crime and delinquency prevention and
			 intervention strategies; and
							(v)a summary of the
			 materials relied upon by the Commission in preparation of the report.
							(C)Consultation with
			 outside authoritiesIn developing the recommended protocols for
			 implementation and rigorous evaluation of top-tier crime and delinquency
			 prevention and intervention strategies under this paragraph, the Commission
			 shall consult with the Committee on Law and Justice at the National Academy of
			 Science and with national associations representing the law enforcement and
			 social science professions, including the National Sheriffs' Association, the
			 Police Executive Research Forum, the International Association of Chiefs of
			 Police, the Consortium of Social Science Associations, and the American Society
			 of Criminology.
						(f)Recommendations
			 regarding innovative crime prevention and intervention strategies
					(1)Submission
						(A)In
			 generalNot later than 30 days after the date of the final
			 hearing under subsection (d) relating to a subcategory, the Commission shall
			 provide the Director of the National Institute of Justice and the Attorney
			 General with recommendations on qualifying considerations relating to that
			 subcategory for selecting recipients of contracts, cooperative agreements, and
			 grants under section 405.
						(B)DeadlineNot
			 later than 13 months after the date on which all members of the Commission have
			 been appointed, the Commission shall provide all recommendations required under
			 this subsection.
						(2)Matters
			 includedThe recommendations provided under paragraph (1) shall
			 include recommendations relating to—
						(A)the types of strategies
			 for the applicable subcategory that would best benefit from additional research
			 and development;
						(B)any geographic or
			 demographic targets;
						(C)the types of partnerships
			 with other public or private entities that might be pertinent and prioritized;
			 and
						(D)any classes of crime and
			 delinquency prevention and intervention strategies that should not be given
			 priority because of a pre-existing base of knowledge that would benefit less
			 from additional research and development.
						(g)Final report on the
			 results of innovative crime prevention and intervention strategies
					(1)In
			 generalFollowing the close of the 3-year period for the
			 evaluation of an innovative strategy under section 405, the Commission shall
			 collect the results of the evaluation and shall submit a public report to the
			 President, the Attorney General, Congress, the chief executive of each State,
			 and the attorney general of each State describing each strategy funded under
			 section 405 and the results of the strategy. The report under this paragraph
			 shall be submitted not later than 5 years after the date of the selection of
			 the chairperson of the Commission.
					(2)Collection of
			 information and evidence regarding recipientsThe collection of
			 information and evidence by the Commission regarding each recipient of a
			 contract, cooperative agreement, or grant under section 405 shall be carried
			 out by—
						(A)ongoing communications
			 with the grant administrator at the National Institute of Justice and other
			 appropriate officers at other components of the Department of Justice;
						(B)visits by representatives
			 of the Commission (including at least 1 member of the Commission) to the site
			 where the recipient of a contract, cooperative agreement, or grant is carrying
			 out the strategy funded under section 405, at least once in the second and once
			 in the third year of the contract, cooperative agreement, or grant;
						(C)a review of the data
			 generated by the study monitoring the effectiveness of the strategy; and
						(D)other means as
			 necessary.
						(3)Matters
			 includedThe report submitted under paragraph (1) shall include a
			 review of each strategy carried out with a contract, cooperative agreement, or
			 grant under section 405, detailing—
						(A)the type of crime or
			 delinquency prevention or intervention strategy;
						(B)where the activities
			 under the strategy were carried out, including geographic and demographic
			 targets;
						(C)any partnerships with
			 public or private entities through the course of the period of the contract,
			 cooperative agreement, or grant;
						(D)the type and design of
			 the effectiveness study conducted under section 405(b)(4) or section
			 405(c)(2)(C) for that strategy;
						(E)the results of the
			 effectiveness study conducted under section 405(b)(4) or section 405(c)(2)(C)
			 for that strategy;
						(F)lessons learned regarding
			 implementation of that strategy or of the effectiveness study conducted under
			 section 405(b)(4) or section 405(c)(2)(C), including recommendations regarding
			 which types of environments might best be suited for successful replication;
			 and
						(G)recommendations regarding
			 the need for further research and development of the strategy.
						(h)Personnel
			 matters
					(1)Travel
			 expensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of service for the Commission.
					(2)Compensation of
			 membersMembers of the Commission shall serve without
			 compensation.
					(3)Staff
						(A)In
			 generalThe chairperson of the Commission may, without regard to
			 the civil service laws and regulations, appoint and terminate an executive
			 director and such other additional personnel as may be necessary to enable the
			 Commission to perform its duties. The employment of an executive director shall
			 be subject to confirmation by the Commission.
						(B)CompensationThe
			 chairperson of the Commission may fix the compensation of the executive
			 director and other personnel without regard to the provisions of chapter 51 and
			 subchapter III of chapter 53 of title 5, United States Code, relating to
			 classification of positions and General Schedule pay rates, except that the
			 rate of pay for the executive director and other personnel may not exceed the
			 rate payable for level V of the Executive Schedule under section 5316 of such
			 title.
						(4)Detail of Federal
			 employeesWith the affirmative vote of 2/3
			 of the members of the Commission, any Federal Government employee, with the
			 approval of the head of the appropriate Federal agency, may be detailed to the
			 Commission without reimbursement, and such detail shall be without interruption
			 or loss of civil service status, benefits, or privileges.
					(i)Contracts for
			 research
					(1)National institute of
			 justiceWith a 2/3 affirmative vote of the
			 members of the Commission, the Commission may select nongovernmental
			 researchers and experts to assist the Commission in carrying out its duties
			 under this title. The National Institute of Justice shall contract with the
			 researchers and experts selected by the Commission to provide funding in
			 exchange for their services.
					(2)Other
			 organizationsNothing in this subsection shall be construed to
			 limit the ability of the Commission to enter into contracts with other entities
			 or organizations for research necessary to carry out the duties of the
			 Commission under this section.
					(j)Authorization of
			 appropriationsThere are authorized to be appropriated $5,000,000
			 to carry out this section.
				(k)TerminationThe
			 Commission shall terminate on the date that is 30 days after the date on which
			 the Commission submits the last report required by this section.
				(l)ExemptionThe
			 Commission shall be exempt from the Federal Advisory Committee Act.
				405.Innovative crime
			 prevention and intervention strategies
				(a)In
			 generalThe Attorney General may fund the implementation and
			 evaluation of innovative crime or delinquency prevention or intervention
			 strategies though coordinated initiatives, as described in subsection (b),
			 through grants authorized under subsection (c), or a combination of the
			 coordinated initiatives and grants.
				(b)Coordinated
			 initiatives
					(1)In
			 generalThe Attorney General, acting through the Director of the
			 National Institute of Justice, may coordinate efforts between the National
			 Institute of Justice and other appropriate components of the Department of
			 Justice to implement and rigorously evaluate innovative crime or delinquency
			 prevention or intervention strategies.
					(2)Selection of
			 strategiesThe Director of the National Institute of Justice, in
			 consultation with the heads of other appropriate components of the Department
			 of Justice, shall identify innovative crime or delinquency prevention or
			 intervention strategies that would best benefit from additional funding and
			 evaluation, taking into consideration the recommendations of the Commission
			 under section 404(f).
					(3)Program office
			 roleThe head of any appropriate component of the Department of
			 Justice, as determined by the Attorney General, may provide incentives under a
			 contract, cooperative agreement, or grant entered into or made by the
			 component, including a competitive preference priority and providing additional
			 funds, for a public or private entity to—
						(A)implement a strategy
			 identified under paragraph (2); or
						(B)participate in the
			 evaluation under paragraph (4) of the strategies identified under paragraph
			 (2).
						(4)National institute of
			 justice evaluation
						(A)In
			 generalThe Director of the National Institute of Justice may
			 enter into or make contracts, cooperative agreements, or grants to conduct a
			 rigorous study of the effectiveness of each strategy relating to which an
			 incentive is provided under paragraph (3).
						(B)Amount and
			 durationA contract, cooperative agreement, or grant under
			 subparagraph (A) shall be for not more than $700,000, and shall be for a period
			 of not more than 3 years.
						(C)Methodology of
			 studyEach study conducted under subparagraph (A) shall use a
			 study design that is likely to produce rigorous evidence of the effectiveness
			 of the strategy and, where feasible, measure outcomes using available
			 administrative data, such as police arrest records, so as to minimize the costs
			 of the study.
						(c)Grants
			 authorized
					(1)In
			 generalThe Director of the
			 National Institute of Justice may make grants to public and private entities to
			 fund the implementation and evaluation of innovative crime or delinquency
			 prevention or intervention strategies. The purpose of grants under this
			 subsection shall be to provide funds for all expenses related to the
			 implementation of such a strategy and to conduct a rigorous study on the
			 effectiveness of that strategy.
					(2)Grant
			 distribution
						(A)PeriodA
			 grant under this subsection shall be made for a period of not more than 3
			 years.
						(B)AmountThe
			 amount of each grant under this subsection—
							(i)shall be sufficient to
			 ensure that rigorous evaluations may be performed; and
							(ii)shall not exceed
			 $2,000,000.
							(C)Evaluation
			 set-aside
							(i)In
			 generalA grantee shall use not less than $300,000 and not more
			 than $700,000 of the funds from a grant under this subsection for a rigorous
			 study of the effectiveness of the strategy during the 3-year period of the
			 grant for that strategy.
							(ii)Methodology of
			 study
								(I)In
			 generalEach study conducted under clause (i) shall use an
			 evaluator and a study design approved by the employee of the National Institute
			 of Justice hired or assigned under subsection (e) and, where feasible, measure
			 outcomes using available administrative data, such as police arrest records, so
			 as to minimize the costs of the study.
								(II)CriteriaThe
			 employee of the National Institute of Justice hired or assigned under
			 subsection (e) shall approve—
									(aa)an evaluator that has
			 successfully carried out multiple studies producing rigorous evidence of
			 effectiveness; and
									(bb)a proposed study design
			 that is likely to produce rigorous evidence of the effectiveness of the
			 strategy.
									(III)ApprovalBefore
			 a grant is awarded under this subsection, the evaluator and study design of a
			 grantee shall be approved by the employee of the National Institute of Justice
			 hired or assigned under subsection (e).
								(D)Date of
			 awardNot later than 6 months after the date of receiving
			 recommendations relating to a subcategory from the Commission under section
			 404(f), the Director of the National Institute of Justice shall award all
			 grants under this subsection relating to that subcategory.
						(E)Type of
			 grantsOne-third of the grants made under this subsection shall
			 be made in each subcategory. In distributing grants, the recommendations of the
			 Commission under section 404(f) shall be considered.
						(d)Authorization of
			 appropriationsThere are authorized to be appropriated
			 $18,000,000 to carry out subsections (b) and (c).
				(e)Dedicated
			 staff
					(1)In
			 generalThe Director of the National Institute of Justice shall
			 hire or assign a full-time employee to oversee the contracts, cooperative
			 agreements, and grants under this section.
					(2)Study
			 oversightThe employee of the National Institute of Justice hired
			 or assigned under paragraph (1) shall be responsible for ensuring that
			 recipients of a contract, cooperative agreement, or grant under this section
			 adhere to the study design approved before the contract, cooperative agreement,
			 or grant was entered into or awarded.
					(3)LiaisonThe
			 employee of the National Institute of Justice hired or assigned under paragraph
			 (1) may be used as a liaison between the Commission and the recipients of a
			 contract, cooperative agreement, or grant under this section. The employee
			 shall be responsible for ensuring timely cooperation with Commission
			 requests.
					(4)Authorization of
			 appropriationsThere are authorized to be appropriated $150,000
			 for each of fiscal years 2010 through 2014 to carry out this subsection.
					(f)ApplicationsA
			 public or private entity desiring a contract, cooperative agreement, or grant
			 under this section shall submit an application at such time, in such manner,
			 and accompanied by such information as the Director of the National Institute
			 of Justice or other appropriate component of the Department of Justice may
			 reasonably require.
				(g)Cooperation with the
			 CommissionA person entering into a contract or cooperative
			 agreement or receiving a grant under this section shall cooperate with the
			 Commission in providing the Commission with full information on the progress of
			 the strategy being carried out with a contract, cooperative agreement, or grant
			 under this section, including—
					(1)hosting visits by the
			 members of the Commission to the site where the activities under the strategy
			 are being carried out;
					(2)providing pertinent
			 information on the logistics of establishing the strategy for which the
			 contract, cooperative agreement, or grant under this section was received,
			 including details on partnerships, selection of participants, and any efforts
			 to publicize the strategy; and
					(3)responding to any
			 specific inquiries that may be made by the Commission.
					406.FundingSection 524(c) of title 28, United States
			 Code, is amended by adding at the end the following:
				
					(12)For
				the first full fiscal year after the date of enactment of the PRECAUTION Act,
				and each fiscal year thereafter through the end of the fifth full fiscal year
				after such date of enactment, there is appropriated to the Attorney General
				from the Fund $4,750,000 to carry out the PRECAUTION
				Act.
					.
			VMiscellaneous
			 provisions
			501.Evaluation by General
			 Accounting Office
				(a)EvaluationNot
			 later than October 1, 2010, the Comptroller General of the United States
			 shall—
					(1)conduct a comprehensive
			 analysis and evaluation regarding the performance of the Office of Juvenile
			 Justice Delinquency and Prevention (referred to in this section as the
			 agency), its functions, its programs, and its grants;
					(2)conduct a comprehensive
			 audit and evaluation of a selected, statistically significant sample of
			 grantees (as determined by the Comptroller General) that receive Federal funds
			 under grant programs administered by the Office of Juvenile Justice Delinquency
			 and Prevention including a review of internal controls to prevent fraud, waste,
			 and abuse of funds by grantees; and
					(3)submit a report in
			 accordance with subsection (d).
					(b)Considerations for
			 evaluationIn conducting the analysis and evaluation under
			 subsection (a)(1), and in order to document the efficiency and public benefit
			 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601
			 et seq.), excluding the Runaway and Homeless Youth Act (42 U.S.C. 5701 et seq.)
			 and the Missing Children’s Assistance Act (42 U.S.C. 5771 et seq.), the
			 Comptroller General shall take into consideration—
					(1)the extent to which the
			 jurisdiction of, and the programs administered by, the agency duplicate or
			 conflict with the jurisdiction and programs of other agencies;
					(2)the potential benefits of
			 consolidating programs administered by the agency with similar or duplicative
			 programs of other agencies; and the potential for consolidating those
			 programs;
					(3)whether present functions
			 or operations are impeded or enhanced by existing statutes, rules and
			 procedures;
					(4)the number and types of
			 beneficiaries or persons served by programs carried out by the agency;
					(5)the manner with which the
			 agency seeks public input and input from State and local Governments on the
			 performance of the functions of the agency;
					(6)the extent to which the
			 agency complies with section 552 of title 5, United States Code (commonly known
			 as the Freedom of Information Act);
					(7)whether greater oversight
			 is needed of programs developed with grants made by the agency; and
					(8)the extent to which
			 changes are necessary in the authorizing statutes of the agency in order that
			 the functions of the agency can be performed in a more efficient and effective
			 manner.
					(c)Considerations for
			 auditsIn conducting the audit and evaluation under subsection
			 (a)(2), and in order to document the efficiency and public benefit of the
			 Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601 et
			 seq.), excluding the Runaway and Homeless Youth Act (42 U.S.C. 5701 et seq.)
			 and the Missing Children’s Assistance Act (42 U.S.C. 5771 et seq.), the
			 Comptroller General shall take into consideration—
					(1)whether grantees timely
			 file Financial Status Reports;
					(2)whether grantees have
			 sufficient internal controls to ensure adequate oversight of grant fund
			 received;
					(3)whether disbursements
			 were accompanied with adequate supporting documentation (including invoices and
			 receipts);
					(4)whether expenditures were
			 authorized;
					(5)whether subreceipients of
			 grant funds were complying with program requirements;
					(6)whether salaries and
			 fringe benefits of personnel were adequately supported by documentation;
					(7)whether contracts were
			 bid in accordance with program guidelines; and
					(8)whether grant funds were
			 spent in accordance with program goals and guidelines.
					(d)Report
					(1)In
			 generalThe Comptroller General of the United States shall submit
			 a report regarding the evaluation conducted under subsection (a) and audit
			 under subsection (b), together with supporting materials, to the Speaker of the
			 House of Representatives and the President pro tempore of the Senate, and be
			 made available to the public, not later than October 1, 2011.
					(2)ContentsThe
			 report submitted in accordance with paragraph (1) shall include all audit
			 findings determined by the selected, statistically significant sample of
			 grantees as required by subsection (a)(2) and shall include the name and
			 location of any selected grantee as well as any findings required by subsection
			 (a)(2).
					
	
		December 17, 2009
		Reported with an amendment
	
